Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g168610ex10_1.jpg]

CREDIT AGREEMENT

dated as of

March 25, 2011

among

LKQ CORPORATION

LKQ DELAWARE LLP

The Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

and

RBS CITIZENS, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, RBS CITIZENS, N.A. and WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I Definitions

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   34

SECTION 1.03. Terms Generally; Québec Interpretation

   35

SECTION 1.04. Accounting Terms; GAAP

   36

SECTION 1.05. Status of Obligations

   36

ARTICLE II The Credits

   36

SECTION 2.01. Commitments

   36

SECTION 2.02. Loans and Borrowings

   37

SECTION 2.03. Requests for Borrowings

   38

SECTION 2.04. Determination of Dollar Amounts

   39

SECTION 2.05. Swingline Loans

   39

SECTION 2.06. Letters of Credit

   40

SECTION 2.07. Funding of Borrowings

   44

SECTION 2.08. Interest Elections

   45

SECTION 2.09. Termination and Reduction of Commitments

   46

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

   47

SECTION 2.11. Prepayment of Loans

   48

SECTION 2.12. Fees

   49

SECTION 2.13. Interest

   50

SECTION 2.14. Alternate Rate of Interest

   51

SECTION 2.15. Increased Costs

   52

SECTION 2.16. Break Funding Payments

   53

SECTION 2.17. Taxes

   53

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

   56

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   59

SECTION 2.20. Expansion Option

   59

SECTION 2.21. Interest Act (Canada), Etc.

   60

SECTION 2.22. Judgment Currency

   61

SECTION 2.23. Designation of Subsidiary Borrowers

   61

SECTION 2.24. Defaulting Lenders

   62

ARTICLE III Representations and Warranties

   64

SECTION 3.01. Financial Condition

   64

SECTION 3.02. No Change

   64

SECTION 3.03. Corporate Existence; Compliance with Law

   64

SECTION 3.04. Corporate Power; Authorization; Enforceable Obligations

   64

SECTION 3.05. No Legal Bar

   65

SECTION 3.06. No Material Litigation

   65

SECTION 3.07. No Default

   65

SECTION 3.08. Ownership of Property; Liens

   65

SECTION 3.09. Intellectual Property

   65

SECTION 3.10. Taxes

   65

SECTION 3.11. Federal Regulations

   66

SECTION 3.12. Labor Matters

   66

SECTION 3.13. ERISA

   66

SECTION 3.14. Investment Company Act; Other Regulations

   67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    

Page

SECTION 3.15. Subsidiaries

   67

SECTION 3.16. Use of Proceeds

   68

SECTION 3.17. Environmental Matters

   68

SECTION 3.18. Accuracy of Information, Etc.

   68

SECTION 3.19. Collateral Documents

   69

SECTION 3.20. Solvency

   69

SECTION 3.21. Insurance

   69

SECTION 3.22. Patriot Act, Etc

   70

ARTICLE IV Conditions

   70

SECTION 4.01. Effective Date

   70

SECTION 4.02. Each Credit Event

   71

SECTION 4.03. Designation of a Subsidiary Borrower

   71

ARTICLE V Affirmative Covenants

   72

SECTION 5.01. Financial Statements

   72

SECTION 5.02. Certificates; Other Information

   73

SECTION 5.03. Payment of Obligations

   74

SECTION 5.04. Conduct of Business and Maintenance of Existence, Etc.

   74

SECTION 5.05. Maintenance of Property; Insurance

   74

SECTION 5.06. Inspection of Property; Books and Records; Discussions

   75

SECTION 5.07. Notices

   75

SECTION 5.08. Environmental Laws

   76

SECTION 5.09. Additional Collateral, etc.

   76

SECTION 5.10. Use of Proceeds

   78

SECTION 5.11. ERISA Documents

   78

SECTION 5.12. Further Assurances

   79

ARTICLE VI Negative Covenants

   79

SECTION 6.01. Limitation on Indebtedness

   79

SECTION 6.02. Limitation on Liens

   81

SECTION 6.03. Limitation on Fundamental Changes

   83

SECTION 6.04. Limitation on Disposition of Property

   84

SECTION 6.05. Limitation on Restricted Payments

   85

SECTION 6.06. Limitation on Capital Expenditures

   86

SECTION 6.07. Limitation on Investments

   86

SECTION 6.08. Limitation on Optional Payments and Modifications of Debt
Instruments Governing Documents

   88

SECTION 6.09. Limitation on Transactions with Affiliates

   89

SECTION 6.10. Limitation on Sales and Leasebacks

   89

SECTION 6.11. Limitation on Changes in Fiscal Periods

   89

SECTION 6.12. Limitation on Negative Pledge Clauses

   90

SECTION 6.13. Limitation on Restrictions on Subsidiary Distributions

   90

SECTION 6.14. Limitation on Lines of Business

   91

SECTION 6.15. Limitation on Issuance of Capital Stock

   91

SECTION 6.16. Limitation on Activities of Canadian Holding Companies and Dormant
Subsidiaries

   91

SECTION 6.17. Limitation on Hedge Agreements

   92

SECTION 6.18. Financial Covenants

   92

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    

Page

ARTICLE VII Events of Default

   92

ARTICLE VIII The Administrative Agent

   95

ARTICLE IX Miscellaneous

   99

SECTION 9.01. Notices

   99

SECTION 9.02. Waivers; Amendments

   100

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   102

SECTION 9.04. Successors and Assigns

   103

SECTION 9.05. Survival

   106

SECTION 9.06. Counterparts; Integration; Effectiveness

   107

SECTION 9.07. Severability

   107

SECTION 9.08. Right of Setoff

   107

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   107

SECTION 9.10. WAIVER OF JURY TRIAL

   108

SECTION 9.11. Headings

   109

SECTION 9.12. Confidentiality

   109

SECTION 9.13. USA PATRIOT Act; AML Legislation

   110

SECTION 9.14. Appointment for Perfection

   110

SECTION 9.15. Releases of Subsidiary Guarantors

   111

ARTICLE X Cross-Guarantee

   111

ARTICLE XI Collection Allocation Mechanism

   113

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            

Page

SCHEDULES:        Schedule 1.01   –   Dormant Subsidiaries    Schedule 2.01   –
  Commitments    Schedule 2.02   –   Mandatory Cost    Schedule 3.08   –  
Ownership of Property    Schedule 3.09   –   Intellectual Property   
Schedule 3.13   –   ERISA Matters    Schedule 3.15   –   Subsidiaries   
Schedule 3.21   –   Insurance    Schedule 6.01   –   Excluded Contracts   
Schedule 6.01(d)   –   Existing Indebtedness    Schedule 6.02(f)   –   Existing
Liens    Schedule 6.04(f)   –   Scheduled Dispositions    Schedule 6.07   –  
Investments    Schedule 6.13   –   Existing Negative Pledges    Schedule 7(g)(i)
  –   Required Payments to Employee Welfare Benefits Plans    Schedule 7(g)(ii)
  –   Required Payments to Multiemployer Plans    EXHIBITS:        Exhibit A   –
  Form of Assignment and Assumption    Exhibit B-1   –   Form of Opinion of Loan
Parties’ U.S. Counsel    Exhibit B-2   –   Form of Opinion of Loan Parties’
Internal Counsel    Exhibit C   –   Form of Increasing Lender Supplement   
Exhibit D   –   Form of Augmenting Lender Supplement    Exhibit E   –   List of
Closing Documents    Exhibit F-1   –   Form of Borrowing Subsidiary Agreement   
Exhibit F-2   –   Form of Borrowing Subsidiary Termination    Exhibit G-1   –  
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)   
Exhibit G-2   –   Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)    Exhibit G-3   –   Form of U.S. Tax Certificate (Non-U.S.
Participants That Are Not Partnerships)    Exhibit G-4   –   Form of U.S. Tax
Certificate (Non-U.S. Participants That Are Partnerships)    Exhibit H   –  
Compliance Certificate   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of March 25, 2011 among LKQ
CORPORATION, LKQ DELAWARE LLP, the SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and RBS
CITIZENS, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation
Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquired Person or Business” means either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company acquired by the Company or a Subsidiary or (y) any such Person which
shall, as a result of the acquisition of the Capital Stock of such Person,
become a Subsidiary of the Company (or shall be merged or amalgamated with and
into the Company or another Subsidiary of the Company, with the Company or such
Subsidiary being the surviving or continuing Person).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Company or any of its Subsidiaries in connection with such
Permitted Acquisition (including, without limitation, payments of fees and costs
and expenses in connection therewith) and all contingent cash purchase price,



--------------------------------------------------------------------------------

earn-out, non-compete and other similar obligations of the Company and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by the Company), (ii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
in connection with such Permitted Acquisition to the extent permitted by
Section 6.01, and (iii) the Fair Market Value of all other consideration (other
than the Company’s common stock) payable in connection with such Permitted
Acquisition.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other Foreign Currency reasonably agreed to by
the Administrative Agent and each of the Multicurrency Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate in
respect of Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Lender” has the meaning assigned to such term in Section 2.06(d).

“Applicable Payment Office” means, (a) in the case of a Canadian Revolving
Borrowing, the Canadian Payment Office and (b) in the case of a Eurocurrency
Borrowing, the applicable Eurocurrency Payment Office.

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (b) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage and (c) with
respect to the Term Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding amount of the Term Loans of
all Term Lenders; provided that in the case of Section 2.24 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Term Loan Commitment shall be
disregarded in the calculation.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
BA Equivalent Loan, any ABR Loan or any Canadian Base Rate Loan or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency/BA Equivalent
Spread”, “ABR/Canadian Base Rate Spread” or “Commitment Fee Rate”, as the case
may be, based upon the Total Leverage Ratio applicable on such date:

 

     Total Leverage
Ratio:    Eurocurrency /
BA  Equivalent
Spread     ABR /
Canadian
Base Rate
Spread     Commitment
Fee Rate   Category 1:    < 1.00 to 1.00      1.25 %      0.25 %      0.25 % 
Category 2:    ³ 1.00 to 1.00 but <


1.75 to 1.00

     1.50 %      0.50 %      0.30 %  Category 3:    ³ 1.75 to 1.00 but <


2.50 to 1.00

     1.75 %      0.75 %      0.35 %  Category 4:    ³ 2.50 to 1.00 but <


3.25 to 1.00

     2.00 %      1.00 %      0.40 %  Category 5:    ³3.25 to 1.00      2.25 %   
  1.25 %      0.50 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the Financials for the Company’s
fiscal quarter ending September 30, 2011 (unless such Financials demonstrate
that Category 4 or 5 should have been applicable during such period, in which
case such other Category shall be deemed to be applicable during such period)
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property (excluding any such Disposition permitted by clause (a), (b), (c),
(d), (e) and (f) of Section 6.04 and, for avoidance of doubt, the sale or
issuance by the Company of its Capital Stock) which yields gross proceeds to the
Company or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at Fair Market Value in the case of other non-cash
proceeds) in excess of $5,000,000.

“Asset Swap” means any transfer of assets of the Company or any Subsidiary to
any Person (other than an Affiliate of the Company or such Subsidiary) in
exchange for assets of such Person if:

(i) such exchange would qualify, whether in part or in full, as a like kind
exchange pursuant to Section 1031 of the Code; provided that nothing in this
definition shall require the Company or any Subsidiary to elect that
Section 1031 of the Code be applicable to any Asset Swap;

(ii) the Fair Market Value of any property or assets received is at least equal
to the Fair Market Value of the property or assets so transferred; and

 

3



--------------------------------------------------------------------------------

(iii) to the extent applicable, any “boot” or other assets received by the
Company or any Subsidiary is directly related to, and/or consists of Equity
Interests issued by a Person in, a business permitted under Section 6.14 and any
Net Cash Proceeds from the disposition of such boot or other assets (and any Net
Cash Proceeds in the form of cash “boot”) are applied as required by
Section 6.04(j).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in respect of any Sale-Leaseback Transaction, at the
time of determination, the present value (discounted at the rate of interest
then borne by the initial Term Loans and compounded annually, determined in
accordance with GAAP) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended);
provided that if such Sale-Leaseback Transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligations” set forth in this
Section 1.01.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, constitutes the principal amount of
such Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“BA Equivalent”, when used in reference to any Canadian Revolving Loan or
Canadian Revolving Borrowing, means that such Canadian Revolving Loan bears, or
the Canadian Revolving Loans comprising such Canadian Revolving Borrowing bear,
interest at a rate determined by reference to the BA Rate.

“BA Rate” means, with respect to any Interest Period for any BA Equivalent Loan
(a) in the case of any Revolving Lender named in Schedule I of the Bank Act
(Canada), the rate per annum determined by the Administrative Agent by reference
to the average annual rate applicable to Canadian Dollar bankers’ acceptances
having a term comparable to such Interest Period quoted on the Reuters Screen
“CDOR Page” (or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances) at 10:00 a.m. on the date of the commencement of such Interest
Period (the “CDOR Rate”) and (b) in the case of any other Revolving Lender, the
lesser of (x) the discount rate quoted by such Revolving Lender in respect of
Canadian Dollar bankers’ acceptances with a term comparable to such Interest
Period and (y) the sum of (A) the CDOR Rate plus (B) 0.10%. If such rates do not
appear on the Reuters Screen at such time, the CDOR Rate shall be the rate of
interest determined by the Administrative Agent that is equal to the

 

4



--------------------------------------------------------------------------------

average (rounded upwards to the nearest 1/100 of 1%) quoted by the banks listed
in Schedule I of the Bank Act (Canada) that are also Lenders in respect of
Canadian Dollar bankers’ acceptances with a term comparable to such Interest
Period.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company, the Canadian Primary Borrower, any Domestic
Subsidiary Borrower or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans and BA Loans,
as to which a single Interest Period is in effect, (b) a Term Loan made on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro) and (ii) when used in
connection with any Canadian Revolving Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada.

“Calculation Period” means, with respect to any Specified Transaction, the
period of four consecutive fiscal quarters of the Company most recently ended
prior to the date of such Specified Transaction for which financial statements
have been delivered to the Lenders pursuant to this Agreement.

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article XI.

“CAM Exchange” means the exchange of the Revolving Lenders’ interests provided
for in Article XI.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (f) of Article VII shall occur with respect to the
Company or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Revolving Lender (whether or not at
the time due and payable) on the date immediately prior to the CAM Exchange Date
and (b) the denominator shall be the Dollar Amount (as so determined) of the
Designated Obligations owed to all the Revolving Lenders (whether or not at the
time due and payable) on the date immediately prior to the CAM Exchange Date.

“Canadian Base Rate”, when used in reference to any Canadian Revolving Loan or
Canadian Revolving Borrowing, refers to a Canadian Revolving Loan, or the
Canadian Revolving Loans comprising such Canadian Revolving Borrowing, bearing
interest at a rate determined by reference to the Canadian Prime Rate.

“Canadian Borrower” means (i) the Canadian Primary Borrower and (ii) any
Borrower incorporated or otherwise organized under the laws of Canada or any
province or territory thereof. It is understood and agreed that while the
Canadian Primary Borrower is designated as a Canadian Borrower for purposes of
receiving Loans hereunder, the Canadian Primary Borrower is a Domestic
Subsidiary and shall be treated as such for all other purposes under the Loan
Documents.

“Canadian Dollars” or “Cdn. $” means the lawful currency of Canada.

“Canadian Holding Companies” means, collectively, the Canadian Secured
Intercompany Lenders, 1323352 Alberta ULC, an unlimited liability company
organized under the laws of the province of Alberta, and 1323410 Alberta ULC, an
unlimited liability company organized under the laws of the province of Alberta.

 

6



--------------------------------------------------------------------------------

“Canadian Intercompany Collateral Agreements” means security agreements and
hypothecs, in form and substance reasonably satisfactory to the Administrative
Agent, in favor of the Canadian Secured Intercompany Lenders securing
intercompany loans and advances by the Canadian Secured Intercompany Lenders to
their Subsidiaries.

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian Dollars
as specified from time to time by the Administrative Agent to the Company and
each Lender.

“Canadian Primary Borrower” means LKQ Delaware LLP, a Delaware limited liability
partnership having two Alberta unlimited liability companies as its partners, or
any other such Subsidiary of the Company agreed to by the Administrative Agent
in its reasonable discretion.

“Canadian Prime Rate” means the greater of (a) the per annum floating rate of
interest established from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch, as the prime rate it will use to determine rates of interest on Canadian
Dollar loans to its customers in Canada and (b) the sum of (x) the CDOR Rate for
an Interest Period of one month plus (y) 1.0%.

“Canadian Revolving Borrowing” means a Borrowing of Canadian Revolving Loans.

“Canadian Revolving Loan” means a Multicurrency Tranche Revolving Loan
denominated in Canadian Dollars.

“Canadian Secured Intercompany Lenders” means, collectively, (i) LKQ Ontario LP,
a limited partnership organized under the laws of the province of Ontario,
(ii) LKQ Canada ULC, an unlimited liability company organized under the laws of
the province of Alberta and (iii) Keystone Automotive Industries CDN Inc., a
corporation organized under the laws of the province of Ontario.

“Canadian Subsidiary” means any Subsidiary of the Company organized under the
laws of Canada or any province or territory thereof.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures made by such Person during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
for such period on a balance sheet of such Person.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith

 

7



--------------------------------------------------------------------------------

and credit of the United States, in each case maturing within one year from the
date of acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A 2 by S&P or P-2 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; and (h) in the case of any Canadian
Borrower or any Foreign Subsidiary only, cash equivalents satisfying the
requirements of clauses (a), (b), (e), (f) or (g) of this definition (but for
such purpose, treating references therein to the United States government or any
such state, commonwealth or territory thereof as a reference to the applicable
foreign government or any province, state or subdivision thereof).

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), but excluding
the Flynn Group (and excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 30% of the outstanding common stock
of the Company; (b) the board of directors of the Company shall cease to consist
of a majority of Continuing Directors; (c) a Specified Change of Control; or
(d) the Company shall cease to own, directly or indirectly, and Control 100%
(other than directors’ qualifying shares) of the outstanding Capital Stock of
any Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Tranche
Revolving Loans, Dollar Tranche Revolving Loans, Term Loans or Swingline Loans
and (b) any Commitment, refers to whether such Commitment is a Multicurrency
Tranche Commitment, a Dollar Tranche Commitment or a Term Loan Commitment.

 

8



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of RBS Citizens, N.A. and Wells Fargo Bank,
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that Collateral shall exclude Excluded Property. For purposes of
clarification, upon written notice given to the Administrative Agent by the
Company, the assets or properties owned, leased or operated by a Loan Party
covered by the Collateral Documents and any Equity Interests pledged pursuant to
the Collateral Documents and any and all other assets or properties of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, shall in each case no longer
constitute “Collateral” during a Collateral Release Period.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent.

“Collateral Period” means any period during which a Collateral Release Period is
not in effect.

“Collateral Release Date” means any date after the Effective Date on which no
Default or Event of Default is continuing and one of the following events
occurs: (a) Moody’s issues a rating for the Index Debt of Baa3 (stable or better
outlook) or higher or (b) S&P issues a rating for the Index Debt of BBB- (stable
or better outlook) or higher.

“Collateral Release Period” means any period after the Effective Date commencing
on the occurrence of a Collateral Release Date and ending on the Collateral
Trigger Date subsequent to such Collateral Release Date.

“Collateral Requirements” has the meaning set forth in Section 5.09(f).

“Collateral Trigger Date” means any date after the Effective Date on which all
of the following events shall have occurred: (a) Moody’s has issued and
maintained a rating for the Index Debt of Ba1 or lower (or changes its outlook
to negative) or has ceased to issue a rating for the Index Debt and (b) S&P has
issued and maintained a rating for the Index Debt of BB+ or lower (or changes
its outlook to negative) or has ceased to issue a rating for the Index Debt.

 

9



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Revolving Commitment, Dollar Tranche Commitment and Term
Loan Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.

“Company” means LKQ Corporation, a Delaware corporation.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit H.

“Computation Date” is defined in Section 2.04.

“Consolidated EBITDA” means, as to any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill), (e) any extraordinary or unusual
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), (f) transaction
fees and expenses and post-acquisition purchase price adjustments in respect of
Permitted Acquisitions, all to the extent such fees, expenses and adjustments
are required to be treated as an expense under GAAP and (g) any other non-cash
charges and expenses, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) any extraordinary income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and (b) any other
non-cash income, all as determined on a consolidated basis; provided that for
purposes of determining the Consolidated EBITDA of the Company and its
consolidated Subsidiaries for any period (a “Determination Period”),
“Consolidated EBITDA” for such Determination Period shall be determined as
otherwise provided above and adjusted by adding thereto (i) the amount of net
cost savings (excluding any items that the Company includes as Non-Specified
Restructuring Charges and Adjustments) projected by the Company in good faith to
be realized in connection with a Permitted Acquisition (calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such Determination Period), net of the amount of actual benefits realized during
such Determination Period related to such cost savings and expenses, provided,
however, that (A) such cost savings are reasonably identifiable, factually
supportable and actually achievable (in the good faith judgment of the Company)
within 18 months after the last day of the first Determination Period in which
the Company adds back such cost saving pursuant to this clause (i), and (B) any
add backs pursuant to this clause (i) shall be made within 36 months after the
consummation of the Permitted Acquisition and (ii) any Non-Specified
Restructuring Charges and Adjustments of the Company and its Subsidiaries for
such Determination Period; provided further that (x) the aggregate amount of net
cost savings described in clause (i) above in any Determination Period shall not
exceed 10.0% of Consolidated EBITDA of the Company and its Subsidiaries for such
Determination Period (for such purposes, as determined as provided in this
definition without regard to the preceding proviso but otherwise on a Pro Forma
Basis to the extent provided herein) and (y) for any Determination Period, the
sum of the aggregate amount of net

 

10



--------------------------------------------------------------------------------

cost savings described in clause (i) above in such Determination Period,
Non-Specified Restructuring Charges and Adjustments in such Determination
Period, and the aggregate amount of Non-Regulation S-X Adjustments attributable
to such Determination Period, shall not exceed 15.0% of Consolidated EBITDA of
the Company and its Subsidiaries for such Determination Period (for such
purposes, as determined as provided in this definition without regard to the
preceding proviso but otherwise on a Pro Forma Basis to the extent provided
herein).

“Consolidated Interest Expense” means, as to any Person for any period, the sum
of (x) total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for such period with respect to
(A) all outstanding Indebtedness of such Person and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP) and (B) the interest component of all Attributable
Receivables Indebtedness of such Person and its Subsidiaries for such period
minus (y) interest income of such Person and its Subsidiaries for such period.

“Consolidated Net Income” means, as to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Company and its consolidated
Subsidiaries for any period, there shall be excluded (a), except for
determinations required to be made on Pro Forma Basis, the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Company
or is merged into or amalgamated or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Consolidated Net Indebtedness” means, as at any date of determination,
Consolidated Total Indebtedness minus balance sheet cash and Cash Equivalents in
excess of $50,000,000 (after deducting, without duplication, from such balance
sheet cash (to the extent such items are included in such balance sheet cash):
encumbered cash (other than cash subject to Liens described in Section 6.02(k)
and other customary rights of set-off), restricted cash shown on the balance
sheet and cash and Cash Equivalents that the Company is unable to access within
thirty (30) days and net of related tax obligations for repatriation and
transaction costs and expenses related thereto).

“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Company determined in accordance with GAAP and as
would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries outstanding at
such date, determined on a consolidated basis in accordance with GAAP (it being
understood, for avoidance of doubt, that (i) the undrawn portion of any
outstanding Letters of Credit shall not be included in the determination of
“Consolidated Total Indebtedness” and (ii) all Attributable Receivables
Indebtedness shall be included in the determination of “Consolidated Total
Indebtedness”).

 

11



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of the Company on the Effective Date,
after giving effect to the transactions contemplated hereby, and each other
director of the Company, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to the Company or such parent Domestic
Subsidiary, in each case as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of

 

12



--------------------------------------------------------------------------------

Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Derivatives Counterparty” has the meaning set forth in Section 6.05.

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded by the Revolving Lenders, (c) unreimbursed LC
Disbursements and interest thereon and (d) all commitment fees and Letter of
Credit participation fees.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings. For the
avoidance of doubt, the term “Disposition” shall not include any sale or
issuance by the Company of its Capital Stock.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment, if any, of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Dollar Tranche Lender’s Dollar Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Dollar
Tranche Lender shall have assumed its Dollar Tranche Commitment, as applicable.
The aggregate principal amount of the Dollar Tranche Commitments on the
Effective Date is $450,000,000.

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing, the
issuance of a Dollar Tranche Letter of Credit, an LC Disbursement with respect
to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments have terminated or expired,
the Dollar Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Dollar Tranche Commitment shall be disregarded in the
calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans
and its Dollar Tranche LC Exposure and its Swingline Exposure at such time.

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Domestic Subsidiary Borrower” means any Domestic Subsidiary that becomes a
Subsidiary Borrower pursuant to Section 2.23 and that has not ceased to be a
Subsidiary Borrower pursuant to such Section.

“Dormant Subsidiaries” means the inactive Subsidiaries of the Company on the
Effective Date, as set forth on Schedule 1.01.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of a jurisdiction located in Canada, the United Kingdom or the
Netherlands and (ii) any other Foreign Subsidiary that is reasonably approved
from time to time by the Administrative Agent.

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, provincial,
local, municipal or other governmental authority, regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or of human health, or employee health and safety, as has been, is
now, or may at any time hereafter be, in effect.

“Environmental Liability” means any liability, contingent or absolute (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Company or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Interests” means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
(other than Canadian Dollars) and when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

15



--------------------------------------------------------------------------------

“Excluded Property” means the collective reference to (i) all Deposit Accounts,
Securities Accounts and motor vehicles of the Company and its Subsidiaries,
(ii) 35% of the Equity Interests of any Affected Foreign Subsidiary and 100% of
the Equity Interests of any Subsidiary that is owned by an Affected Foreign
Subsidiary, (iii) the assets of any Affected Foreign Subsidiary, and (iv) all
real property of the Company and its Subsidiaries.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located;

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is
located; and

(c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by any Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such Non
U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 12, 2007, by and among the Company, the Canadian Primary Borrower, the
lenders party thereto, Deutsche Bank AG, New York Branch, as US dual currency
RCF agent, and Deutsche Bank AG, Canada Branch, as Canadian agent, together with
all other agreements, instruments, documents and certificates now or hereafter
executed and delivered by the Company or any of its Subsidiaries pursuant
thereto and the transactions contemplated thereby, in each case as amended,
modified, supplemented or restated prior to the date hereof.

“Fair Market Value” means, with respect to any asset (including any Capital
Stock of any Person), the price at which a willing buyer, not an Affiliate of
the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Company, or the Subsidiary of the Company selling such
asset.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1\100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

16



--------------------------------------------------------------------------------

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Flynn Group” means (a) Donald Flynn, (b) the spouse, lineal descendants and
spouses of the lineal descendents of Donald Flynn, (c) trusts created in whole
or in part for the benefit of any or all of the Persons named in clauses (a) and
(b) above, and estates and legal representatives of the Persons named in
clauses (a) and (b) above, and (d) any corporation, limited liability company,
partnership, or other entity controlled by the Persons named in clauses (a) and
(b) above.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Currency Sublimit” means $300,000,000.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means (i) any Canadian Borrower and (ii) any other
Eligible Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant
to Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“FSCO” means the Financial Services Commission of Ontario, or other similar body
of another Canadian jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the date hereof and executed and delivered by the
applicable Loan Parties, as the same may be amended, restated, supplemented,
replaced and/or otherwise modified from time to time.

“Guarantee Obligation” means, with respect to any Person (the “guaranteeing
person”), any obligation of such guaranteeing person guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the

 

17



--------------------------------------------------------------------------------

purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Company or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all payment obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(c) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(d) all Capital Lease Obligations, Synthetic Lease Obligations or Attributable
Debt of such Person, (e) the maximum amount available to be drawn or paid under
all letters of credit, bankers’ acceptances, bank guaranties, surety and appeal
bonds and similar obligations issued for the account of such Person and all
unpaid drawings and unreimbursed payments in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations, (f) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (g) all obligations of such Person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations (other than the contract described on
Schedule 6.01), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such

 

18



--------------------------------------------------------------------------------

Person has assumed or become liable for the payment of such obligation (provided
that, if the Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the Fair Market Value of the Property to which such Lien relates), (j) for the
purposes of Article VII(e) only, all obligations of such Person in respect of
Hedge Agreements, and (k) all Attributable Receivables Indebtedness of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than the
Company’s Subsidiaries) or subject to any other credit enhancement (other than
guarantees by Subsidiaries of the Company).

“Information Memorandum” means the Confidential Information Memorandum dated
March 2011 relating to the Company and the Transactions.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property (whether or not written),
whether arising under United States, state, multinational or foreign laws or
otherwise, including, without limitation, copyrights, copyright licenses,
patents, patent licenses, trademarks, trademark licenses, service- marks, trade
names, franchises, domain names, technology, inventions, know-how and processes,
recipes, formulas, trade secrets, trade secret licenses, proprietary information
(including, but not limited to, rights in computer programs and databases), and
permits, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.18(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan or BA Equivalent
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing or a BA
Equivalent Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing or a BA
Equivalent Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is 7 or
14 days (solely in the case of the period commencing

 

19



--------------------------------------------------------------------------------

on the Effective Date and ending on April 14, 2011), one, two, three, or six
months thereafter or, if approved by each Lender under the applicable Tranche,
nine or twelve months thereafter, as the applicable Borrower (or the Company on
behalf of the applicable Borrower) may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing or a BA Equivalent Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investments” has the meaning assigned to such term in Section 6.07.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Multicurrency Tranche
Lender at any time shall be its Multicurrency Tranche Percentage of the total
Multicurrency Tranche LC Exposure at such time and the LC Exposure of any Dollar
Tranche Lender at any time shall be its Dollar Tranche Percentage of the total
Dollar Tranche LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the

 

20



--------------------------------------------------------------------------------

Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant Agreed Currency in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period, as the rate
for deposits in the relevant Agreed Currency with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate at which deposits in the relevant Agreed
Currency in an Equivalent Amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean Toronto, Canada time in the case of
Canadian Dollars and, in the case of all other Foreign Currencies, London,
England time, in each case unless otherwise notified by the Administrative
Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused aggregate
Revolving Commitments at such time and (ii) in the case of the Term Lenders,
Lenders holding outstanding Term Loans representing more than 50% of all
outstanding Term Loans.

“Mandatory Cost” is described in Schedule 2.02.

 

21



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Environmental Amount” means an amount or amounts payable by the
Company and/or any of its Subsidiaries, in the aggregate in excess of
$35,000,000, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any Hazardous Material; and compensatory
damages (including, without limitation damages to natural resources), punitive
damages, fines, and penalties pursuant to any Environmental Law.

“Material Indebtedness” means any Indebtedness in an aggregate principal amount
equal to or greater than $50,000,000.

“Maturity Date” means March 25, 2016.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment, if any, of such Multicurrency Tranche Lender to
make Multicurrency Tranche Revolving Loans and to acquire participations in
Multicurrency Tranche Letters of Credit hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Multicurrency Tranche
Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche Lender shall have
assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the Multicurrency Tranche Commitments on the Effective Date
is $300,000,000.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing, the issuance of a Multicurrency Letter of Credit, an LC Disbursement
with respect to a Multicurrency Tranche Letter of Credit or any of the
foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments have
terminated or expired, the Multicurrency Tranche Percentages

 

22



--------------------------------------------------------------------------------

shall be determined based upon the Multicurrency Tranche Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.24 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Multicurrency Tranche Commitment shall be disregarded in the
calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b). Each Multicurrency Tranche Revolving
Loan shall be a Eurocurrency Loan denominated in an Agreed Currency or an ABR
Loan denominated in Dollars (or, in the case of any Canadian Revolving Loan, a
BA Equivalent Loan or Canadian Prime Rate Loan denominated in Canadian Dollars).

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, brokerage
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
which is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Collateral Document) and other reasonable and customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

“Net Leverage Ratio” has the meaning assigned to such term in Section 6.18(a).

“Non-Guarantor Investment Basket Amount” means, at any time, (1) $700,000,000
during the term of this Agreement and (2) with respect to the then current
fiscal year of the Company during which an Investment is to be consummated, the
remainder of (x) in the case of each fiscal year of the Company 10% of
Consolidated Total Assets (calculated as of the most recent fiscal period for
which financial statements have been delivered pursuant to Section 5.01), less
(y) the sum of (i) the aggregate amount of Investments theretofore made in
reliance on the proviso appearing in Section 6.07(c) during such fiscal year,
(ii) the aggregate amount of Investments theretofore made in reliance on
clause (ii) of Section 6.07(f) during such fiscal year plus (iii) the aggregate
amount of Investments theretofore made in reliance on the proviso appearing in
Section 6.07(h)(vii) during such fiscal year.

“Non-Regulation S-X Adjustment” has the meaning provided in the definition of
“Pro Forma Basis”.

“Non-Specified Restructuring Charges and Adjustments” means (i) any
non-recurring and one-time costs and expenses included by the Company and its
Subsidiaries when determining Consolidated EBITDA for any Calculation Period in
connection with any Permitted Acquisition

 

23



--------------------------------------------------------------------------------

(including, without limitation, charges relating to facility closures and the
consolidation, relocation or elimination of operations, severance costs and
other costs incurred in connection with the termination, relocation and training
of employees, elimination or restatement of rent, reduction or elimination of
salaries and compensation, and such other charges, costs and expenses identified
to the Administrative Agent), and (ii) certain other reasonable adjustments made
in connection with a Permitted Acquisition and identified to the Administrative
Agent (including adjustments for cost of goods to a GAAP-based costing method
for salvage vehicles and adjustments for unreported revenue of an Acquired
Person or Business that can be reasonably verified).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-US Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program subject to the PBA, or maintained
in any non-US jurisdiction (other than Canada), which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment and which is not subject to ERISA or the Code, and to which a
Borrower or any of its Subsidiaries has, or may have, any liability.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit

 

24



--------------------------------------------------------------------------------

Event, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBA” means the Pension Benefits Act (Ontario) and all regulations thereunder,
as amended from time to time, and any successor or similar legislation of
another Canadian jurisdiction.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permits” means the collective reference to (i) Environmental Permits, and
(ii) any and all other franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, and rights of way.

“Permitted Acquired Debt” has the meaning set forth in Section 6.01(h).

“Permitted Acquisitions” has the meaning set forth in Section 6.07(h).

“Permitted Factoring Transaction” means any factoring transaction entered into
by the Company or any Subsidiary with respect to Receivables originated by the
Company or such Subsidiary in the ordinary course of business, which factoring
transaction gives rise to obligations that are non-recourse to the Company and
its Subsidiaries other than limited recourse customary for factoring
transactions of the same kind.

“Permitted Liens” means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.02 and (ii) in
the case of Collateral consisting of Pledged Stock, non-consensual Liens
permitted by Section 6.02 to the extent arising by operation of law.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all

 

25



--------------------------------------------------------------------------------

proceeds thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Permitted Sale-Leaseback Transaction” means any Sale Lease-Back Transaction by
the Company or any of its Subsidiaries, provided that (i) the proceeds of the
respective Sale Lease-Back Transaction shall be entirely cash and in an amount
at least equal to 95% of the aggregate amount expended by the Company or such
Subsidiary in acquiring such asset (or, if not then acquired, 95% of the Fair
Market Value of the Property subject to such Sale-Leaseback Transaction) and
(ii) the respective transaction is otherwise effected in accordance with the
applicable requirements of Section 6.10.

“Permitted Seller Debt” means unsecured Indebtedness of the Company or any of
its Subsidiaries incurred in connection with a Permitted Acquisition and issued
to the seller of the Property acquired pursuant to such Permitted Acquisition,
provided that if any Permitted Seller Debt is in an amount in excess of
$5,000,000, all terms and conditions thereof (including, without limitation,
mandatory repayment provisions, defaults, remedies and subordination provisions
but excluding the maturity date thereof and the interest rate applicable
thereto), and the documentation therefor, shall be reasonably satisfactory to
the Administrative Agent, provided that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the incurrence thereof,
(i) no such Indebtedness shall be secured by any Property of the Company or any
of its Subsidiaries and (ii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $75,000,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Company, any of its Subsidiaries or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledged Stock” means all shares of Capital Stock now owned or hereafter
acquired by any Loan Party, and the certificates, if any, representing such
shares and any other Equity Interest of such

 

26



--------------------------------------------------------------------------------

Loan Party in the entries on the books of the issuer of such shares and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing;
provided, however, that in no event shall more than the Applicable Pledge
Percentage of any Foreign Subsidiary be required to be pledged hereunder.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time (or any successor statute) or similar legislation of any other
jurisdiction in Canada the laws of which are required by such legislation to be
applied in connection with the issue, perfection, enforcement, validity or
effect of security interests.

“Preferred Capital Stock” means, as applied to the Capital Stock of any Person,
Capital Stock of such Person (other than common Capital Stock of such Person) of
any class or classes (however designed) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding up of such Person, to shares of Capital
Stock of any other class of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition) after the
first day of the relevant Calculation Period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of such Calculation
Period, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Calculation Period as
if such Indebtedness had been retired or repaid on the first day of such
Calculation Period and (z) any Permitted Acquisition or any Significant Asset
Sale then being consummated as well as any other Permitted Acquisition or any
other Significant Asset Sale if consummated after the first day of the relevant
Calculation Period and on or prior to the date of the respective Permitted
Acquisition or Significant Asset Sale, as the case may be, then being effected,
with the following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
such Calculation Period and remain outstanding through the date of determination
and (y) (other than revolving Indebtedness, except to the extent accompanied by
a corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Calculation Period shall be deemed to have
been retired or redeemed on the first day of such Calculation Period and remain
retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness,

 

27



--------------------------------------------------------------------------------

or (y) the rates which would have been applicable thereto during the respective
period when same was deemed outstanding, in the case of floating rate
Indebtedness (although interest expense with respect to any Indebtedness for
periods while same was actually outstanding during the respective period shall
be calculated using the actual rates applicable thereto while same was actually
outstanding); provided that all Indebtedness (whether actually outstanding or
deemed outstanding) bearing interest at a floating rate of interest shall be
tested on the basis of the rates applicable at the time the determination is
made pursuant to said provisions; and

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition (subject to the
proviso at the end of the definition of Consolidated EBITDA) or any Significant
Asset Sale if effected during the respective Calculation Period (or thereafter,
for purposes of determinations pursuant to Sections 6.07(h) and 6.08(a) only) as
if same had occurred on the first day of the respective Calculation Period
taking into account, in the case of any Permitted Acquisition, factually
supportable and identifiable cost savings and expenses which would otherwise be
accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act of 1933 and, subject to the limitations set forth in the
definition of Consolidated EBITDA, such other cost savings and expenses as may
be determined in good faith by the Company (any such other cost savings and
expenses, “Non-Regulation S-X Adjustments”), as if such cost savings or expenses
were realized on the first day of the respective period.

“Projections” has the meaning assigned to such term in Section 5.02(c).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Subordinated Indebtedness” means (i) new Subordinated Indebtedness
that refinances previously existing Subordinated Indebtedness and has no
scheduled amortization and no part of the principal part of such Indebtedness
has a maturity date earlier than 181 days after the final stated maturity of any
Term Loans hereunder, (ii) Subordinated Indebtedness outstanding on the date
hereof and listed on Schedule 6.01(d) and (iii) Permitted Seller Debt, in each
case so long as after giving effect to the incurrence of any such Indebtedness,
on a Pro Forma Basis, as if such incurrence of Indebtedness, the application of
the proceeds thereof and the consummation of any other Specified Transaction
occurring since the first day of the Calculation Period then last ended had
occurred on the first day of the Calculation Period then last ended, the Company
and its Subsidiaries are in compliance with the financial covenants set forth in
Section 6.18 for the Calculation Period then last ended, and the Company shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Company to such effect setting forth in reasonable detail the
computations necessary to demonstrate such compliance with the covenants
contained in Section 6.18.

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Receivables Entity” shall mean a wholly-owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company

 

28



--------------------------------------------------------------------------------

or any other Subsidiary of the Company, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither the Company nor any of its
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Facility Documents (including with
respect to fees payable in the ordinary course of business in connection with
the servicing of accounts receivable and related assets)) on terms less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from persons that are not Affiliates of the Company, and (c) to which
neither the Company nor any other Subsidiary of the Company has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results. Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent an
officer’s certificate of the Company certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.

“Receivables Sellers” shall mean the Company and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (other than business interruption) or any
condemnation proceeding relating to any asset of the Company or any of its
Subsidiaries.

“Register” has the meaning set forth in Section 9.04.

“Reimbursement Obligation” means the obligation of the Company to reimburse the
Issuing Bank pursuant to Section 2.06(e) for amounts drawn under Letters of
Credit issued by the Issuing Bank.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31 or .32 of PBGC Reg. § 4043.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

29



--------------------------------------------------------------------------------

“Responsible Officer” means, as to any Person, the chief executive officer, the
president or the chief financial officer of the Company or the Canadian Primary
Borrower, as applicable, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer or chief accounting
officer of the Company or the Canadian Primary Borrower, as applicable. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Company.

“Restricted Debt Basket Amount” means the greater of (a) $100,000,000 and (b) 5%
of Consolidated Total Assets calculated as of the most recent fiscal period for
which financial statements have been delivered pursuant to Section 5.01.

“Restricted Payments” has the meaning set forth in Section 6.05.

“Restricted Payments Basket Amount” means the sum of $100,000,000 plus 50% of
Consolidated Net Income (if positive) for each fiscal quarter of the Company
ending after the Effective Date.

“Revolving Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment and “Revolving Commitments” means both the Dollar Tranche
Commitments and the Multicurrency Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale-Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Company or any of its Subsidiaries of any real or personal
property, which property has been or is to be sold or transferred by the Company
or such Subsidiary to such Person in contemplation of such leasing or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Company or such
Subsidiary.

“Scheduled Dispositions” means the Disposition of the Property described on
Schedule 6.04(f).

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively,

 

30



--------------------------------------------------------------------------------

(ii) the Administrative Agent, the Issuing Bank and the Lenders in respect of
all other present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Lender and affiliate of
such Lender in respect of Swap Agreements and Banking Services Agreements
entered into with such Person by the Company or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Significant Asset Sale” means each Asset Sale which yields gross proceeds to
the Company or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at Fair Market Value in the case of other non-cash
proceeds) of at least $10,000,000.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business,
(d) such Person will be able to pay its debts as they mature and (e) such Person
is not insolvent within the meaning of any applicable Requirements of Law. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Change of Control” means a “change of control”, or like event, as
defined in any indenture or other agreement governing Material Indebtedness.

“Specified Transaction” means, with respect to any period, any Permitted
Acquisition, Significant Asset Sale, incurrence or repayment of Indebtedness,
Incremental Term Loan, Revolving Commitment increase or other event expressly
required to be calculated on a “Pro Forma Basis” pursuant to the terms of this
Agreement.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

 

31



--------------------------------------------------------------------------------

maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
the applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any subordinated Indebtedness permitted to be
incurred pursuant to Section 6.01 (other than subordinated Indebtedness
evidenced by the Subordinated Intercompany Note).

“Subordinated Intercompany Note” means the Subordinated Intercompany Note dated
as of the date hereof and executed and delivered by the Company and its
Subsidiaries, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Borrower” means a Domestic Subsidiary Borrower or a Foreign
Subsidiary Borrower.

“Subsidiary Guarantor” means each Subsidiary that is party to the Guarantee and
Collateral Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

32



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $250,000,000 on the date of this Agreement. After funding the Term
Loans, each reference to a Term Lender’s Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to the Company
pursuant to Section 2.01(c).

“Total Leverage Ratio” means, at any date the same is to be determined, the
ratio of Consolidated Total Indebtedness as of such date to Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis. For purposes of calculating the Total Leverage Ratio,
Consolidated EBITDA shall be determined on a Pro Forma Basis in accordance with
clause (iii) of the definition of Pro Forma Basis contained herein.

 

33



--------------------------------------------------------------------------------

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans
and (c) Term Loan Commitments and Term Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Prime Rate or the BA Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Dollar Tranche Eurocurrency Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Dollar Tranche Eurocurrency Borrowing”) or by
Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

34



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally; Québec Interpretation. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (iii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) For purposes of any assets, liabilities or entities located in the Province
of Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(i) “personal property” shall include “movable property”, (ii) “real property”
or “real estate” shall include “immovable property”, (iii) “tangible property”
or “tangible assets” shall include “corporeal property”, (iv) “intangible
property” or “intangible assets” shall include “incorporeal property”,
(v) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause, (vi) all references
to filing, perfection, priority, remedies, registering or recording under the
UCC or a PPSA shall include publication under the Civil Code of Québec,
(vii) all references to “perfection” of or a “perfected” lien or security
interest shall include a reference to an “opposable” or “set up” lien or
security interest as against third parties, (viii) any “right of offset”, “right
of set-off” or similar expression shall include a “right of compensation”,
(ix) “goods” shall include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (x) an “agent”
shall include a “mandatary”, (xi) “construction liens” shall include “legal
hypothecs”, (xii) “joint and several” shall include “solidary”, (xiii) “gross
negligence or wilful misconduct” shall be deemed to be “intentional or gross
fault”, (xiv) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”, (xv) “easement” shall include “servitude”,
(xvi) “priority” shall include “prior claim”, (xvii) “survey” shall include
“certificate of location and plan”, (xviii) “state” shall include “province”,
(xix) “fee simple title” shall include “absolute ownership” and (xx) “accounts”
shall include “claims”. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

 

35



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Dollar Tranche Lender agrees to make Dollar Tranche Revolving Loans to
the Borrowers in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Dollar
Tranche Revolving Credit Exposure exceeding such Lender’s Dollar Tranche
Commitment or (ii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments, (b) each
Multicurrency Tranche Lender agrees to make Multicurrency Tranche Revolving
Loans to the Borrowers in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Multicurrency Tranche Revolving Credit Exposure

 

36



--------------------------------------------------------------------------------

exceeding such Lender’s Multicurrency Tranche Commitment, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate
Multicurrency Tranche Commitments or (iii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit and (c) each Term Lender with a Term Loan Commitment agrees to
make a Term Loan to the Company in Dollars on the Effective Date, in an amount
equal to such Lender’s Term Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Dollar Tranche Revolving Loans and Multicurrency Tranche
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.

(b) Subject to Section 2.14 (i) each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing (other than any Canadian Revolving
Borrowing) and each Term Loan Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith, provided that each ABR Loan shall only be made in Dollars and shall
only be made to the Company and (ii) each Canadian Revolving Borrowing shall be
made only to a Canadian Borrower and shall be comprised entirely of Canadian
Base Rate Loans or BA Equivalent Loans as such Canadian Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Canadian Base Rate Loan, Eurocurrency Loan or BA
Equivalent Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 (or, if such Borrowing is denominated in a Foreign
Currency, 250,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the commencement of each Interest Period for any BA Equivalent
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of Cdn. $250,000 and not less than Cdn. $1,000,000. At the
time that each ABR Revolving Borrowing or Canadian Base Rate Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$250,000 or Cdn. $250,000, as the case may be, and not less than $1,000,000 or
Cdn. $1,000,000, as the case may be; provided that an ABR Revolving Borrowing or
Canadian Base Rate Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Dollar Tranche Commitments or the
aggregate Multicurrency Tranche Commitments, as applicable, or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten (10) in the aggregate for
Eurocurrency Revolving Borrowings and BA Equivalent Revolving Borrowings
outstanding.

 

37



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing or BA Equivalent Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars to the Company or a BA Equivalent Borrowing to
a Canadian Borrower) or by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) not later than four (4) Business Days
(in the case of a Eurocurrency Borrowing denominated in a Foreign Currency
(other than Canadian Dollars) or a Eurocurrency Borrowing to a Foreign
Subsidiary Borrower (other than a Canadian Borrower)), in each case before the
date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing or Canadian Base Rate Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or the Company on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, if such Borrowing is a Revolving Borrowing, whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing (or, in the case of a Canadian Revolving Borrowing, a
Canadian Base Rate Borrowing or a BA Equivalent Borrowing);

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(v) in the case of a BA Equivalent Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then (i) in
the case of a Revolving Borrowing denominated in Dollars to the Company, the
requested Revolving Borrowing shall be an ABR

 

38



--------------------------------------------------------------------------------

Borrowing under the Dollar Tranche and (ii) in the case of a Canadian Revolving
Borrowing to a Canadian Borrower, the requested Revolving Borrowing shall be a
Canadian Base Rate Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing or BA Equivalent Revolving
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Multicurrency Tranche Eurocurrency Borrowing or BA Equivalent Borrowing
as of the date two (2) Business Days prior to the date of such Borrowing or, if
applicable, the date of conversion/continuation of any Borrowing as a
Multicurrency Tranche Eurocurrency Borrowing or BA Equivalent Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Dollar Amount of the total Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Dollar Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such

 

39



--------------------------------------------------------------------------------

notice shall specify the aggregate amount of Swingline Loans in which Dollar
Tranche Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Dollar Tranche Lender,
specifying in such notice such Dollar Tranche Lender’s Dollar Tranche Percentage
of such Swingline Loan or Loans. Each Dollar Tranche Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Dollar
Tranche Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Dollar Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Dollar Tranche Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Dollar Tranche
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Dollar Tranche Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, whether such Letter of
Credit is a Multicurrency Tranche Letter of Credit or a Dollar Tranche Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed

 

40



--------------------------------------------------------------------------------

or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $75,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum
of the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures shall not exceed the aggregate Multicurrency Tranche Commitments,
(iii) subject to Sections 2.04 and 2.11(b), the sum of the total Dollar Tranche
Revolving Credit Exposures shall not exceed the aggregate Dollar Tranche
Commitments, and (iv) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Multicurrency Tranche Revolving Credit Exposures, in
each case denominated in Foreign Currencies, shall not exceed the Foreign
Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the aggregate Dollar Amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Applicable Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Applicable
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Company for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice; provided that the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Applicable Lender of the applicable
LC Disbursement, the payment then due from the Company in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following

 

41



--------------------------------------------------------------------------------

receipt of such notice, each Applicable Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Company, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement. If the Company’s reimbursement of, or obligation
to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

42



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to (i) in the case of any such LC disbursement denominated in
Dollars, ABR Revolving Loans, (ii) in the case of any such LC disbursement
denominated in Canadian Dollars, Canadian Base Rate Loans and (iii) in the case
of any such LC Disbursement is denominated in a Foreign Currency other than
Canadian Dollars, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans); provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Applicable Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Applicable Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Company shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately,

 

43



--------------------------------------------------------------------------------

and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Article VII. For the
purposes of this paragraph, the Foreign Currency LC Exposure shall be calculated
using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense (provided that the Administrative Agent may
only invest in cash or Cash Equivalents), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Majority in Interest of the Revolving Lenders), be applied to
satisfy other Secured Obligations. If the Company is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all Events of Default have
been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Applicable Payment Office for such currency
and Borrower and at such Applicable Payment Office for such currency and
Borrower; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) an account of the Company maintained with the Administrative Agent in New
York City or Chicago and designated by the Company in the applicable Borrowing
Request, in the case of Loans denominated in Dollars to the Company and (y) an
account of such Borrower in the relevant jurisdiction and designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency or to a Foreign Subsidiary Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of

 

44



--------------------------------------------------------------------------------

Loans denominated in a Foreign Currency) or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or BA Equivalent Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing or BA Equivalent
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or Canadian Dollars or by irrevocable written notice (via an Interest Election
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) in the case of a Borrowing denominated
in a Foreign Currency other than Canadian Dollars) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the relevant Borrower,
or the Company on its behalf. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
or BA Equivalent Loans that does not comply with Section 2.02(d), (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made or (vi) convert any
Canadian Revolving Borrowing to a Type other than a Canadian Base Rate Borrowing
or a BA Equivalent Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, if such Borrowing is a Revolving Borrowing, whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing (and, in the case of a Canadian Revolving Borrowing, a
Canadian Base Rate Borrowing or a BA Equivalent Borrowing);

 

45



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”; and

(v) if the resulting Borrowing is a BA Equivalent Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or BA Equivalent Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing, (ii) in the case of a Canadian Revolving
Borrowing, such Borrowing shall be converted to a Canadian Base Rate Borrowing
and (iii) in the case of a Borrowing denominated in a Foreign Currency other
than Canadian Dollars (or in Dollars by a Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing or
BA Equivalent Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
borrowed by the Company shall be converted to an ABR Borrowing (and any such
Eurocurrency Borrowing in a Foreign Currency shall be redenominated in Dollars
at the time of such conversion) at the end of the Interest Period applicable
thereto, (iii) unless repaid, each BA Equivalent Revolving Borrowing borrowed by
a Canadian Borrower shall be converted to an Canadian Base Rate Borrowing and
(iii) unless repaid, each Eurocurrency Borrowing by a Foreign Subsidiary
Borrower shall automatically be continued as a Eurocurrency Borrowing with an
Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date after they are funded and (ii) all other
Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, (ii) the Company shall not terminate or reduce the
Dollar Tranche Commitments if, after giving effect to any concurrent prepayment
of the Dollar Tranche Revolving Loans in accordance with Section 2.11, the
Dollar Amount of the sum of the total Dollar Tranche Revolving Credit Exposures
would exceed the aggregate Dollar Tranche Commitments and (iii) the Company
shall not terminate or reduce the Multicurrency Tranche Commitments if, after
giving effect to any concurrent prepayment of the Multicurrency Tranche
Revolving Loans in accordance with Section 2.11, the Dollar Amount of the sum of
the total Multicurrency Tranche Revolving Credit Exposures would exceed the
aggregate Multicurrency Tranche Commitments.

 

46



--------------------------------------------------------------------------------

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments of any Class delivered by the Company may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date in the currency
of such Loan and (ii) in the case of the Company, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Dollar Tranche
Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding. The Company shall repay Term Loans on each date set forth below in
the aggregate principal amount set opposite such date (as adjusted from time to
time pursuant to Section 2.11(a)):

 

Date

   Amount  

June 30, 2011

   $ 3,125,000.00   

September 30, 2011

   $ 3,125,000.00   

December 31, 2011

   $ 3,125,000.00   

March 31, 2012

   $ 3,125,000.00   

June 30, 2012

   $ 3,125,000.00   

September 30, 2012

   $ 3,125,000.00   

December 31, 2012

   $ 3,125,000.00   

March 31, 2013

   $ 3,125,000.00   

June 30, 2013

   $ 6,250,000.00   

September 30, 2013

   $ 6,250,000.00   

December 31, 2013

   $ 6,250,000.00   

March 31, 2014

   $ 6,250,000.00   

June 30, 2014

   $ 6,250,000.00   

September 30, 2014

   $ 6,250,000.00   

December 31, 2014

   $ 6,250,000.00   

March 31, 2015

   $ 6,250,000.00   

June 30, 2015

   $ 9,375,000.00   

September 30, 2015

   $ 9,375,000.00   

December 31, 2015

   $ 9,375,000.00   

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Company on the Maturity Date.

 

47



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Revolving Borrowing or a BA Equivalent
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars or a BA
Equivalent Borrowing) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency other than Canadian Dollars), in
each case before the date of prepayment, (ii) in the case of prepayment of an
ABR Borrowing or a Canadian Base Rate Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each prepayment of a Term
Loan Borrowing shall be applied in accordance with the terms hereof. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

48



--------------------------------------------------------------------------------

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures of any Class (calculated, with respect to those
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Commitments of such Class or (B) the sum of the aggregate principal Dollar
Amount of all of the Multicurrency Tranche Revolving Credit Exposures
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Amount of all of the Multicurrency Tranche Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Multicurrency Tranche
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) of each Class to be less than or
equal to the aggregate Commitments of such Class and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.

(c) In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of the Company or any of its Subsidiaries in respect of any Asset
Sale or Recovery Event, the Company shall, immediately after such Net Cash
Proceeds are received, prepay the Obligations as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Cash Proceeds; provided
that if the Company shall deliver to the Administrative Agent a certificate of a
Responsible Officer to the effect that the Company or its relevant Subsidiaries
intend to apply or have applied the Net Cash Proceeds from such event (or a
portion thereof specified in such certificate), within twelve (12) months after
receipt of such Net Cash Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (including inventory) to be used in
the business of the Company and/or its Subsidiaries (a “Reinvestment”), and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Cash Proceeds
specified in such certificate; provided that to the extent of any such Net Cash
Proceeds therefrom that have not been so applied by the end of such twelve
(12) month period, at which time a prepayment shall be required in an amount
equal to such Net Cash Proceeds that have not been so applied; provided, further
that the Company shall not be required to make any prepayments during any fiscal
year pursuant to this Section 2.11(c) to the extent the aggregate amount of Net
Cash Proceeds received for all Asset Sales and Recovery Events in such fiscal
year that was not applied to a Reinvestment does not exceed $75,000,000 (and
only such amounts in excess of $75,000,000 shall be subject to this mandatory
prepayment or Reinvestment).

(d) All such amounts pursuant to Section 2.11(c) shall be applied to prepay the
Term Loans on a pro rata basis based on the remaining outstanding principal
amount of installments thereon.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates

 

49



--------------------------------------------------------------------------------

to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by the Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Unless otherwise specified above, participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Canadian Revolving Loans comprising each Canadian Base Rate
Borrowing shall bear interest at the Canadian Prime Rate plus the Applicable
Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. The Canadian Revolving Loans comprising each BA Equivalent
Borrowing shall bear interest at the BA Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Company

 

50



--------------------------------------------------------------------------------

(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Base Rate Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan or BA Equivalent Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and (iii) for Canadian Revolving Borrowings shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate, LIBO Rate or BA Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing or a BA Equivalent Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (i) in the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period or (ii) in the case of
a BA Equivalent Borrowing, the BA Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate, the LIBO Rate or BA Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing or
BA Equivalent Borrowing, as applicable, shall be ineffective and any such
Eurocurrency Borrowing or BA Equivalent Borrowing, as applicable, shall be
repaid on the last day of the then current Interest Period applicable thereto,
(ii) any Eurocurrency Borrowing by a Foreign Subsidiary Borrower or BA
Equivalent Borrowing by a Canadian Borrower, as applicable, that is requested to
be continued shall be repaid on the last day of the then current Interest Period
applicable thereto, (iii) if any Borrowing Request by the Company requests a
Eurocurrency Borrowing in Dollars or

 

51



--------------------------------------------------------------------------------

a BA Equivalent Borrowing, as applicable, such Borrowing shall be made as an ABR
Borrowing or a Canadian Base Rate Borrowing, as applicable (and if any Borrowing
Request requests a Eurocurrency Revolving Borrowing by a Foreign Subsidiary
Borrower or denominated in a Foreign Currency (other than Canadian Dollars),
such Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a)If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
or BA Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Excluded
Taxes and (C) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered (such compensation to be
requested in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender after
consideration of such factors as such Lender or the Issuing Bank then reasonably
determines to be relevant).

(b) If any Lender or the Issuing Bank determines (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender after consideration
of such factors as such Lender or the Issuing Bank then reasonably determines to
be relevant) that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the

 

52



--------------------------------------------------------------------------------

applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or BA Equivalent Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan or BA Equivalent Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19 or the CAM Exchange, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or BA
Equivalent Rate, as applicable, that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market or (with respect to BA Equivalent Loans) the Canadian bank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance

 

53



--------------------------------------------------------------------------------

with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The relevant Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within ten (10) days after the Recipient
delivers to the relevant Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within ten (10) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrowers and the Administrative Agent,
at the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such

 

54



--------------------------------------------------------------------------------

Lender. Upon the reasonable request of any Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.17(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within ten (10) days after such expiration, obsolescence or inaccuracy) notify
the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the relevant form of Exhibit G-1, G-2, G-3 or
G-4, as applicable (a “U.S. Tax Certificate”), to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

55



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency or by a Foreign Subsidiary Borrower, 12:00 noon, Local Time, in the
city of the Administrative Agent’s Applicable Payment Office for such currency,
in each case on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made (i) in the same currency in which the
applicable Credit Event was made (or where such currency has been converted to
euro, in euro) and (ii) to the Administrative Agent at its offices at 10 South
Dearborn Street,

 

56



--------------------------------------------------------------------------------

Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency or to a Foreign Subsidiary Borrower, the Administrative Agent’s
Applicable Payment Office for such currency, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class or BA Equivalent Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or BA Equivalent Loan,
as applicable or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class or Canadian Base Rate Loan, as
applicable, and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts

 

57



--------------------------------------------------------------------------------

charged shall constitute Loans (including Swingline Loans) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03,
2.04 or 2.05, as applicable and (ii) the Administrative Agent to charge any
deposit account of the relevant Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

58



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the total Dollar Tranche Commitments or the total Multicurrency Tranche
Commitments or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum increments of $10,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $400,000,000. The Company may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Revolving Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or extend Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company and
the Administrative Agent, (ii) no Augmenting Lender shall be the Company or any
Subsidiary or Affiliate of the Company and (iii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Revolving Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Revolving Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the

 

59



--------------------------------------------------------------------------------

Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis)
with the covenants contained in Section 6.18 and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Revolving Commitments of any Class or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders of such Class, as being required in order to cause, after giving effect
to such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of such Class
of all the Lenders to equal its Dollar Tranche Percentage or Multicurrency
Tranche Percentage, as applicable, of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans of such
Class as of the date of any increase in the Revolving Commitments of such Class
(with such reborrowing to consist of the Types of Revolving Loans of such Class,
with related Interest Periods if applicable, specified in a notice delivered by
the applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan and BA Equivalent Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans and the initial Term Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans and the initial Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.

SECTION 2.21. Interest Act (Canada), Etc. (a) For the purposes of the Interest
Act (Canada) and disclosure thereunder, whenever any interest or any fee to be
paid hereunder or in connection herewith by any Canadian Borrower or any
Subsidiary Guarantor incorporated or otherwise organized under the laws of
Canada or any province or territory thereof is to be calculated on the basis of
a 360-day or 365-day year, the yearly rate of interest to which the rate used in
such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable. The rates of interest under this Agreement
are nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

 

60



--------------------------------------------------------------------------------

(b) If any provision of this Agreement would oblige any Canadian Borrower or any
Subsidiary Guarantor incorporated or otherwise organized under the laws of
Canada or any province or territory thereof to make any payment of interest or
other amount payable to any Secured Party in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by that Secured
Party of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by that Secured Party of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

 

  (i) first, by reducing the amount or rate of interest; and

 

  (ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Subsidiary Borrowers. The Company may at any time
and from time to time designate any Domestic Subsidiary and any Eligible Foreign
Subsidiary as a Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Subsidiary Borrower and a party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become

 

61



--------------------------------------------------------------------------------

effective as to any Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders, the Majority in Interest
of the Revolving Lenders or the Majority in Interest of the Term Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing: all or any part of the
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Dollar
Tranche Lenders’ Dollar Tranche Commitments and (B) each non-Defaulting Lender’s
Dollar Tranche Revolving Credit Exposure does not exceed such non-Defaulting
Lender’s Dollar Tranche Commitment; and all or any part of the Dollar Tranche LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Dollar Tranche Lenders in accordance with their respective Dollar Tranche
Percentages but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Tranche Exposure does not exceed the total of all non-Defaulting
Dollar Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting
Lender’s Dollar Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Dollar Tranche Commitment; and all or any part of the
Multicurrency Tranche LC Exposure of such Defaulting Lender shall be reallocated
among the non-Defaulting Multicurrency Tranche Lenders in accordance with their
respective Multicurrency Tranche Percentages but only to the extent (E) the sum
of all non-Defaulting Lenders’ Multicurrency Tranche Revolving Credit Exposures
plus such Defaulting Lender’s Multicurrency Tranche LC Tranche Exposure does not
exceed the total of all non-Defaulting Multicurrency Tranche Lenders’
Multicurrency Tranche Commitments and (F) each non-Defaulting Lender’s
Multicurrency Tranche Revolving Credit Exposure does not exceed such
non-Defaulting Lender’s Multicurrency Tranche Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

62



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans (other than Swingline
Loans) and/or Multicurrency Tranche Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

63



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Financial Condition. The audited consolidated balance sheets of
the Company as of December 31, 2008, December 31, 2009 and December 31, 2010,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Company as at such date, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended. All such financial statements, including the related notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Effective Date, the Company and
its Subsidiaries do not have outstanding any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected on its most recent
financial statements referred to in this paragraph, other than those items in
the ordinary course of business that are not reflected or disclosed in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2010 to and including the date hereof, there has been no
Disposition by the Company or any of its Subsidiaries of any material part of
its business or Property.

SECTION 3.02. No Change. Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.03. Corporate Existence; Compliance with Law. Each of the Company and
its Subsidiaries (a) is duly organized, validly existing and in good standing
(or the equivalent in the applicable jurisdiction) under the laws of the
jurisdiction of its organization, (b) has the corporate, company or partnership
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation, company or
partnership and in good standing (or the equivalent in the applicable
jurisdiction) under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or in
good standing (or the equivalent in the applicable jurisdiction) could not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.04. Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate, company or partnership power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of each Borrower, to borrow hereunder. Each Loan Party
has taken all necessary corporate, company or partnership or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of each Borrower, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Transactions,
the borrowings hereunder or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
(i) such consents, authorizations, filings and notices as shall have been
obtained or made and are in full force and effect, (ii) routine filings to be
made after the date hereof in the ordinary

 

64



--------------------------------------------------------------------------------

course of business (e.g., good standing filings) and (iii) the filings referred
to in Section 3.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Company or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Collateral Documents). Except as reflected in the risk factors
section of the Company’s most recent 10-K filed with the SEC prior to the
Effective Date, no Requirement of Law or Contractual Obligation applicable to
the Company or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.06. No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of any Borrower, threatened by or against the Company or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.07. No Default. Neither the Company nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

SECTION 3.08. Ownership of Property; Liens. Except as disclosed on
Schedule 3.08, each of the Company and its Subsidiaries is the sole owner of,
legally and beneficially, and has good marketable and insurable title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other Property, and none of
such Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description or to any Lien except for
Permitted Liens. None of the Pledged Stock is subject to any Lien except for
Permitted Liens.

SECTION 3.09. Intellectual Property. The Company and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted without conflict in any material respect
with the rights of any other Person. Except as set forth on Schedule 3.09, no
material claim has been asserted or is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any Borrower know of any
valid basis for any such claim. Except as set forth on Schedule 3.09, the use of
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person in any material respect.

SECTION 3.10. Taxes. The Company and each of its Subsidiaries has filed or
caused to be filed all Federal, state, provincial and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other material taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than (i) any the amount or
validity of which are currently being contested

 

65



--------------------------------------------------------------------------------

in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be or (ii) to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Effect); and,
to the knowledge of any Borrower, no tax Lien has been filed and no claim for
overdue amounts is being asserted, with respect to any such tax, fee or other
charge. No Loan Party and no Subsidiary thereof (i) intends to treat the Loans
or any other transaction contemplated hereby as being a “reportable transaction”
(within the meaning of Treasury Regulation 1.6011-4) or (ii) is aware of any
facts or events that would result in such treatment.

SECTION 3.11. Federal Regulations. No part of the proceeds of any Loans or
Letter of Credit will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender or
the Administrative Agent, each Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U. The
value of the margin stock (within the meaning of Regulation U) owned by the
Company and its Subsidiaries at any time the extensions of credit hereunder
constitute “purpose” credit (within the meaning of Regulation U) does not exceed
25% of the value of the assets of the Company and its Subsidiaries taken as a
whole.

SECTION 3.12. Labor Matters. There (i) is no unfair labor practice complaint
pending against the Company or any of its Subsidiaries, or to the knowledge of
the Company or any of its Subsidiaries, threatened against them before the
National Labor Relations Board or any labor relations board or tribunal of any
other jurisdiction, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Company or
any of its Subsidiaries or, to the knowledge of the Company or any of its
Subsidiaries, threatened against any of them; (ii) are no union organizing
activities, and no union representation question exists or, to the knowledge of
the Company or any of its Subsidiaries, is threatened with respect to the
employees of the Company or any of its Subsidiaries; (iii) are no equal
opportunity charges or other claims pending, or to the knowledge of the Company
or any of its Subsidiaries, threatened with respect to the employees of the
Company or any of its Subsidiaries; and (iv) are no strikes, stoppages or
slowdowns or other labor disputes against the Company or any of its Subsidiaries
pending or, to the knowledge of any Borrower, threatened that, in the case of
clauses (i) through (iv), individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Company and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Company or
any of its Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company or the relevant Subsidiary.

SECTION 3.13. ERISA.

(a) Except as set forth on Schedule 3.13, neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied and has been administered in compliance, in all
material respects, with its terms and the applicable provisions of ERISA and the
Code. All contributions required to be made with respect to each Plan have been
timely made or have been reflected on the most recent consolidated balance sheet
filed prior to the date hereof or accrued in the accounting records of the
Company and its Subsidiaries. Except as set forth on Schedule 3.13, no
termination of a

 

66



--------------------------------------------------------------------------------

Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. Except as set forth on Schedule 3.13,
the present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. None of the Company, any of its Subsidiaries or
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and none of the Company, any of its
Subsidiaries or any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Company, any of its Subsidiaries or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent. Except as set forth on Schedule 3.13, neither
the Company nor its Subsidiaries maintain or contribute to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) which provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any Plan the obligations with respect to which could
reasonably be expected to have a Material Adverse Effect on the ability of the
Borrowers to perform their obligations under this Agreement.

(b) Except as set forth on Schedule 3.13, and except as could not otherwise
reasonably be expected to cause a Material Adverse Effect, each Non-US Plan has
complied and has been administered in compliance, in all material respects, with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. All contributions required to
be made with respect to a Non-US Plan have been timely made other than those
that could not reasonably be expected to cause a Material Adverse Effect if not
made. Neither the Company nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any Non-US
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Non-US Plan, determined as of the end of the Company’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Non-US
Plan allocable to such benefit liabilities.

SECTION 3.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

SECTION 3.15. Subsidiaries.

(a) The Subsidiaries listed on Schedule 3.15 constitute all the Subsidiaries of
the Company as of the Effective Date. Schedule 3.15 sets forth as of the
Effective Date, the exact legal name (as reflected on the certificate of
incorporation (or formation) and jurisdiction of incorporation (or formation) of
each Subsidiary of the Company (and, in the case of each Canadian Subsidiary,
the address of its place of business, the address of its chief executive office,
if there is more than one place of business, and the address where its books and
records are located) and, as to each such Subsidiary, the percentage and number
of each class of Capital Stock owned by each Loan Party and its Subsidiaries.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to current and
former employees or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of the Company or any Subsidiary, except as
disclosed on Schedule 3.15.

 

67



--------------------------------------------------------------------------------

SECTION 3.16. Use of Proceeds. The proceeds of the Loans shall be used to
refinance the Indebtedness under the Existing Credit Agreement, refinance Loans
with other Loans and for general corporate purposes of the Company and its
Subsidiaries in the ordinary course of business (including to finance Permitted
Acquisitions and Capital Expenditures).

SECTION 3.17. Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a) The Company and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

(b) Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by the Company or any of its
Subsidiaries, or at any other location (including, without limitation, any
location to which Hazardous Materials have been sent for re-use or recycling or
for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability of the Company or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Company or any
of its Subsidiaries, or (ii) interfere with the Company’s or any of its
Subsidiaries’ continued operations, or (iii) impair the fair saleable value of
any real property owned or leased by the Company or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Company or any of its Subsidiaries is, or to the knowledge of
any Borrower or any of their respective Subsidiaries will be, named as a party
that is pending or, to the knowledge of any Borrower or any of their respective
Subsidiaries, threatened.

(d) Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Hazardous Materials.

(e) Neither the Company nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Company nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Hazardous
Material.

SECTION 3.18. Accuracy of Information, Etc. No statement or information
contained in this Agreement, any other Loan Document, the Information Memorandum
or any other document, certificate or statement furnished to the Administrative
Agent, the Lenders or any of them, by or on behalf

 

68



--------------------------------------------------------------------------------

of any Loan Party for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents (other than the projections and
information described in the immediately succeeding sentence), contained as of
the date such statement, information, document or certificate was so furnished
(or, in the case of the Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading under the circumstances in which made or furnished. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Company to be reasonable at the time made. The projections do
not include the effect of acquisitions by the Company after the date of such
projections although acquisitions are likely to occur. The Lenders acknowledge
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

SECTION 3.19. Collateral Documents. During a Collateral Period, the Guarantee
and Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable security interest in the Collateral described therein and proceeds
and products thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Stock are delivered to the Administrative Agent, and in the case of
the other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the appropriate offices of
the jurisdiction in which the Loan Parties are formed (which financing
statements may be filed by the Administrative Agent) at any time and such other
filings or actions as are specified in the Guarantee and Collateral Agreement
have been completed (all of which filings may be filed by the Administrative
Agent) at any time, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties party thereto in such Collateral and the proceeds and
products thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other Person (except Permitted Liens). On or prior
to the Effective Date, the Company will have delivered to the Administrative
Agent, or caused to be filed, duly completed UCC or PPSA termination or
discharge statements, signed by the relevant secured party, in respect of each
such UCC or PPSA Financing Statement.

SECTION 3.20. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and assuming all intercompany debt is an equity contribution, will be
and will continue to be, Solvent.

SECTION 3.21. Insurance. Each of the Company and its Subsidiaries is insured, in
accordance with Section 5.3 of the Guarantee and Collateral Agreement, by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged, including, without limitation, the amount of product liability
insurance set forth in Schedule 3.21; and neither the Company nor any of its
Subsidiaries (i) has received notice from any insurer or agent of such insurer
that substantial capital improvements or other material expenditures will have
to be made in order to continue such insurance or (ii) has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
cost that could not reasonably be expected to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

SECTION 3.22. Patriot Act, Etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of K&L Gates LLP, U.S. counsel to the Loan Parties, and Victor M. Casini,
internal counsel to the Loan Parties, substantially in the forms of Exhibit B-1
and B-2, respectively, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Company hereby requests such counsel to deliver
such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are publicly
available, (ii) satisfactory unaudited interim consolidated financial statements
of the Company for each quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to clause (i) of this paragraph
as to which such financial statements are publicly available and
(iii) satisfactory financial statement projections through and including the
Company’s 2015 fiscal year, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing (or the equivalent in the
applicable jurisdiction) of the initial Loan Parties, the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

70



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Company, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been, or after giving effect to the Transactions to occur
on the Effective Date will be, terminated.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the equivalent in the applicable
jurisdiction) of such Subsidiary;

 

71



--------------------------------------------------------------------------------

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements. The Company will furnish to the
Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of the
Company and its Subsidiaries during such period (subject to normal year end
audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

72



--------------------------------------------------------------------------------

SECTION 5.02. Certificates; Other Information. The Company will furnish to the
Administrative Agent and each Lender, or, in the case of clause (g), to the
relevant Lender:

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) (x) a
Compliance Certificate setting forth (I) all information and calculations
necessary for determining compliance by the Company and its Subsidiaries with
the provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Company, as the case may be and (II) the
Total Leverage Ratio, the Net Leverage Ratio and Interest Coverage Ratio as of
the last day of the fiscal quarter or fiscal year of the Company, as the case
may be, (y) to the extent not previously disclosed to the Administrative Agent,
in writing, a listing of any county, state, territory, province, region or any
other jurisdiction, or any political subdivision thereof within the United
States, Canada or otherwise where any Loan Party keeps inventory or equipment
and of any Intellectual Property acquired by any Loan Party since the date of
the most recent list delivered pursuant to this clause (y) (or, in the case of
the first such list so delivered, since the Effective Date) and (z) any UCC or
PPSA financing statements or other filings specified in such Compliance
Certificate as being required to be delivered therewith;

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Company, a consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Company and
its Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the governing documents of any Loan Party;

(e) within five days after the same are sent, copies of all financial statements
and reports that the Company or any of its Subsidiaries sends to the holders of
any class of its debt securities or public equity securities and, within five
days after the same are filed, copies of all financial statements and reports
that the Company or any of its Subsidiaries may make to, or file with, the SEC;

(f) as soon as possible and in any event within 3 Business Days of obtaining
knowledge thereof: (i) notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions
that, individually or in the aggregate, could reasonably be expected to result
in the payment by the Company or any of its Subsidiaries, in the aggregate, of a
Material Environmental Amount; and (ii) any notice that any Governmental
Authority may deny any application for an Environmental Permit sought by, or
revoke or refuse

 

73



--------------------------------------------------------------------------------

to renew any Environmental Permit or any other material Permit held by the
Company or condition approval of any such material Permit on terms and
conditions that are materially burdensome to the Company or any of its
Subsidiaries, or to the operation of any of its businesses or any property
owned, leased or otherwise operated by such Person; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet; or (ii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Company shall deliver paper copies of such documents to the Administrative Agent
for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

SECTION 5.03. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and, in the
case of monetary obligations, reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Subsidiaries, as
the case may be.

SECTION 5.04. Conduct of Business and Maintenance of Existence, Etc. Except as
permitted in Section 6.03, the Company will, and will cause each of its
Subsidiaries to, (a) (i) preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges, franchises, Permits and licenses necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.04 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) to the extent not in conflict with this Agreement or the other
Loan Documents, comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.05. Maintenance of Property; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep all Property and systems useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies (which may include a captive insurance company) insurance on all its
Property meeting the requirements of Section 5.3 of the Guarantee and Collateral
Agreement and in such amounts and against at least such risks (but including in
any event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

 

74



--------------------------------------------------------------------------------

SECTION 5.06. Inspection of Property; Books and Records; Discussions. The
Company will, and will cause each of its Subsidiaries to, (a) keep proper books
of records and account in conformity with GAAP and, in all material respects,
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) upon reasonable notice and
during normal business hours permit representatives of the Administrative Agent
(and, if an Event of Default Exists, any Lender) to visit and inspect any of its
properties and examine and, at the Company’s expense, make copies of any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Company’s and its Subsidiaries with
officers and employees of the Company’s and its Subsidiaries and with their
respective independent certified public accountants; provided that, unless a
Default or Event of Default exists, no more than one such visit and inspection
shall be requested by the Administrative Agent in any fiscal year of the
Company.

SECTION 5.07. Notices. The Company will promptly give notice to the
Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default (or alleged default) under any
Contractual Obligation of the Company or any of its Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
the Company or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Company or any of its
Subsidiaries which could reasonably be expected to result in a judgment in
excess of $10,000,000 (excluding amounts covered by insurance as to which the
relevant insurance company has been notified and not denied coverage);

(d) other than the events set forth on Schedule 3.13, the following events to
the extent the same could reasonably be expected to cause a Material Adverse
Effect, as soon as possible and in any event within 30 days after any Borrower
knows or has reason to know thereof: (i) the occurrence of any Reportable Event
or an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA) with respect to any Plan, a failure to make any
required contribution to a Plan or a Non-US Plan, including but not limited to
any failure to pay an amount the nonpayment of which would give rise to a Lien
under ERISA, the Code, the PBA, or any other applicable employee benefit plan
law or any withdrawal from, or the termination, Reorganization or Insolvency of,
any Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC, FSCO, the Company, any of its Subsidiaries, any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or Non-US Plan, (iii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) exceeds the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount, (iv)the taking of any
action with respect to Plan or Non-US Plan which could result in the requirement
that the Company, any of its Subsidiaries or any Commonly Controlled Entity
furnish a bond or other security to the PBGC or FSCO, (v) that the Company or
its Subsidiaries may incur any material liability pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan in addition to the liability that existed
on the date hereof or (vi) the occurrence of any other event with respect to a
Plan or a Non-US Plan which could result in the incurrence by the Company, any
of its Subsidiaries or any Commonly Controlled Entity of any material liability,
fine or penalty; and

 

75



--------------------------------------------------------------------------------

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company or the relevant Subsidiary proposes to take
with respect thereto.

SECTION 5.08. Environmental Laws. The Company will, and will cause each of its
Subsidiaries to, (a) comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws and Environmental Permits, and obtain, maintain
and comply in all material respects with and maintain, and ensure that all
tenants and subtenants obtain, maintain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b) The Company will, and will cause each of its Subsidiaries to, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

SECTION 5.09. Additional Collateral, etc. (a) Concurrently with any delivery of
a Compliance Certificate pursuant to Section 5.02(b), the Company will, and will
cause each of its Subsidiaries to, (a) during a Collateral Period, with respect
to any Property acquired after the Effective Date by any Loan Party (other than
(x) any Excluded Property, (y) any Property described in paragraphs (b) or
(c) of this Section, and (z) any Property subject to a Lien expressly permitted
by Section 6.03(g)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such Property, including without limitation, the filing of UCC and PPSA
financing statements (or similar filings), as applicable, in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.

(b) Concurrently with any delivery of a Compliance Certificate pursuant to
Section 5.02(b), the Company will, and will cause each of its Subsidiaries to,
with respect to any new Domestic Subsidiary created or acquired after the
Effective Date by the Company or any of its Subsidiaries that is a Wholly-Owned
Subsidiary, promptly (i) during a Collateral Period, execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by the Company or any of its Subsidiaries, (ii) during a Collateral
Period, deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated transfer powers, in blank, executed and
delivered by a duly authorized officer of the Company or such Subsidiary, as the
case may be, (iii) cause such new Domestic Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement and (B) during a Collateral Period, to
take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary (including, without limitation, the
recording of instruments in the United States Patent and Trademark Office and
the United States Copyright Offices or the Canadian Intellectual Property
Office), the execution and delivery by all necessary persons of control
agreements, and the filing

 

76



--------------------------------------------------------------------------------

of UCC or PPSA financing statements (or similar filings), as applicable, in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) Concurrently with any delivery of a Compliance Certificate pursuant to
Section 5.02(b), the Company will, and will cause each of its Subsidiaries to,
with respect to any new Foreign Subsidiary created or acquired after the
Effective Date by any Loan Party, promptly (i) during a Collateral Period,
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by any Loan Party
(provided that, in the case of any Capital Stock of any such new Foreign
Subsidiary owned by any Borrower or a Subsidiary Guarantor, the Capital Stock
pledged shall not exceed the Applicable Pledge Percentage), (ii) during a
Collateral Period, deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated transfer powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party
and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, (iii) if the Company designates such new Foreign Subsidiary as a
Subsidiary Guarantor, cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) during a Collateral Period, to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary (including, without limitation, the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Offices and the Canadian Intellectual Property Office), the
execution and delivery by all necessary persons of control agreements, and the
filing of UCC and PPSA financing statements (or similar filings) in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that a Foreign Subsidiary that becomes a
Subsidiary Guarantor may elect to grant a security interest in its Collateral to
secure only certain Loans and Obligations (or none at all) if such limitation
will avoid, and not otherwise have, an adverse tax impact on the Company and its
Subsidiaries.

(d) Notwithstanding anything to the contrary in this Section 5.10,
paragraphs (b) and (c) of this Section 5.10 shall not apply to any Property, new
Subsidiary or new Foreign Subsidiary created or acquired after the Effective
Date, as applicable, as to which the Administrative Agent has determined in its
sole discretion that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein.

(e) The Borrowers shall cause each Canadian Subsidiary of the Company party to
any Canadian Intercompany Collateral Agreement (in its capacity as a secured
party thereunder) to take such actions, or refrain from taking such actions, as
the Administrative Agent shall direct with respect to the “collateral” described
in such Canadian Intercompany Collateral Agreement (including the taking of any
enforcement action permitted to be taken by such Canadian Subsidiary
thereunder), in any such case upon the occurrence of any Event of Default or any
payment default with respect to any Indebtedness secured thereby.

 

77



--------------------------------------------------------------------------------

(f) Upon the occurrence of a Collateral Release Date, and so long as no Default
or Event of Default is then continuing, (i) any Liens granted to the
Administrative Agent pursuant to the requirements of Section 4.01(a), the
foregoing clauses (a), (b), and/or (c) of this Section 5.09 or any other Loan
Documents (such clauses, collectively, the “Collateral Requirements”) which
remain in effect at such time shall be promptly released by the Administrative
Agent upon receipt by the Administrative Agent of written notice from the
Company (and the Administrative Agent agrees to execute and deliver any
documents or instruments reasonably requested by the Company and in form and
substance reasonably satisfactory to the Administrative Agent to evidence the
release of all Collateral, all at the expense of the Company) and (ii) the
Collateral Requirements shall be suspended and of no effect unless and until a
subsequent Collateral Trigger Date occurs following the occurrence of such
Collateral Release Date, at which time the Collateral Requirements shall again
become fully effective and binding upon the Company and the other Loan Parties
in all respects, and the Company hereby acknowledges and agrees that it will,
and will cause each other Loan Party to, re-grant the security interests in the
Collateral pursuant to comparable Collateral Documents within 30 days of such
Collateral Trigger Date (or such later date as may be agreed upon by the
Administrative Agent), all in accordance with the Collateral Requirements.

(g) Notwithstanding any provision in this Section 5.09 to the contrary, (i) no
foreign law governed pledge agreement in respect of the Capital Stock of a
Foreign Subsidiary shall be required hereunder until May 31, 2011 or such later
date as the Administrative Agent may agree in the exercise of its reasonable
discretion with respect thereto, (ii) no Canadian Holding Company shall be
required to become a Subsidiary Guarantor and (iii) no Canadian Intercompany
Collateral Agreement shall be required hereunder until the date that is 30 days
after the Effective Date or such later date as the Administrative Agent may
agree in the exercise of its reasonable discretion with respect thereto.

SECTION 5.10. Use of Proceeds. The Borrowers will use the proceeds of the Loans
only for the purposes specified in Section 3.16.

SECTION 5.11. ERISA Documents. The Company will cause to be delivered to the
Administrative Agent, promptly upon the Administrative Agent’s request, any or
all of the following: (i) a copy of each Plan or Non-US Plan (or, where any such
Plan or Non-US Plan is not in writing, a complete description thereof) and, if
applicable, related trust agreements or other funding instruments and all
amendments thereto, and all written interpretations thereof and written
descriptions thereof that have been distributed to employees or former employees
of the Company or any of its Subsidiaries; (ii) the most recent determination
letter issued by the IRS with respect to each Plan; (iii) for the three most
recent plan years preceding the Administrative Agent’s request, Annual Reports
on Form 5500 Series required to be filed with any governmental agency for each
Plan; (iv) a listing of all Multiemployer Plans, with the aggregate amount of
the most recent annual contributions required to be made by the Company, any
Subsidiary or any Commonly Controlled Entity to each such Plan and copies of the
collective bargaining agreements requiring such contributions; (v) any
information that has been provided to the Company or any Commonly Controlled
Entity regarding withdrawal liability under any Multiemployer Plan; (vi) the
aggregate amount of payments made under any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) to any retired employees of the Company or any
of its Subsidiaries (or any dependents thereof) during the most recently
completed fiscal year; and (vii) documents reflecting any agreements between the
PBGC or FSCO and the Company, any of its Subsidiaries or any Commonly Controlled
Entity with respect to any Plan or non-US Plan, (viii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA; (ix) a copy of each funding
waiver request filed with the IRS or any other government agency with respect to
any Plan and all material communications received by the Company, any of its
Subsidiaries or any ERISA Affiliate from the IRS, FSCO or any other government
agency with respect to each Plan and each Non-US Plan of the Company, any of its
Subsidiaries or any Commonly Controlled Entity; and (x) a copy of the most
recently filed actuarial valuation performed for funding purposes for each
Non-US Plan.

 

78



--------------------------------------------------------------------------------

SECTION 5.12. Further Assurances. The Company will, and will cause each of its
Subsidiaries to, from time to time execute and deliver, or cause to be executed
and delivered, such additional instruments, certificates or documents, and take
all such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other property or assets hereafter acquired by the
Company or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Company will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Company or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

ARTICLE VI

Negative Covenants

Each Borrower hereby agrees that, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, such Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

SECTION 6.01. Limitation on Indebtedness. Create, incur, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness of any Borrower or any Subsidiary Guarantor pursuant to any
Loan Document;

(b) to the extent permitted by Section 6.07(c), Indebtedness of the Company to
any Subsidiary, and of any Subsidiary to the Company or any other Subsidiary;
provided that all such Indebtedness of any Borrower or any Subsidiary Guarantor
owed to a Person that is not a Borrower or a Subsidiary Guarantor shall be
subject to and evidenced by the Subordinated Intercompany Note;

(c) Indebtedness (including, without limitation, Attributable Debt arising from
Permitted Sale-Leaseback Transactions and Capital Lease Obligations) secured by
Liens permitted by Sections 6.02(g) and (q); provided, that the aggregate amount
of all such Indebtedness, together with the aggregate principal amount of all
Indebtedness incurred pursuant to Sections 6.01(g), 6.01(h) and 6.02(o), shall
not exceed the Restricted Debt Basket Amount;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.01(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the Weighted
Average Life to Maturity thereof);

 

79



--------------------------------------------------------------------------------

(e) to the extent permitted by Section 6.07(c), Guarantee Obligations made in
the ordinary course of business by the Company or any of its Subsidiaries of
obligations of the Company or any Subsidiary of the Company;

(f) unsecured senior and/or senior subordinated Indebtedness of the Company
(other than Permitted Seller Debt) and the unsecured senior and/or senior
subordinated guarantee by any Subsidiary Guarantor hereunder of the Company’s
obligations thereunder; provided that (i) such Indebtedness shall have no
scheduled amortization and no part of the principal part of such Indebtedness
shall have a maturity date earlier than 181 days after the Maturity Date,
(ii) after giving effect to the incurrence of any such Indebtedness, on a
Pro Forma Basis, as if such incurrence of Indebtedness, the application of the
proceeds thereof and the consummation of any other Specified Transaction
occurring since the first day of the Calculation Period then last ended had
occurred on the first day of the Calculation Period then last ended, the Company
and its Subsidiaries are in compliance with the financial covenants set forth in
Section 6.18 for the Calculation Period then last ended, and the Company shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Company to such effect setting forth in reasonable detail the
computations necessary to demonstrate such compliance with the covenants
contained in Section 6.18, (iii) at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall exist and be continuing, (iv) such Indebtedness contains covenants, events
of default, redemption provisions, remedies, subordination provisions (if
applicable) and other terms and conditions customary at the time for high yield
unsecured senior or senior subordinated securities issued in a public offering
or a private placement under Rule 144A of the Securities Act of 1933 and
otherwise reasonably acceptable to the Administrative Agent (provided that, in
any event, the documentation governing such Indebtedness shall not include a
financial maintenance covenant and may only include a “cross acceleration”
default to other indebtedness rather than a “cross default”) and (v) the
documentation governing such Indebtedness contains terms that are no more
restrictive than the terms applicable to the Indebtedness hereunder;

(g) Indebtedness of Foreign Subsidiaries of the Company in an aggregate amount,
together with the aggregate amount of Indebtedness incurred pursuant to
Sections 6.01(c), 6.01(h) and 6.02(o), not to exceed the Restricted Debt Basket
Amount;

(h) Indebtedness of a Subsidiary of the Company acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness) (the “Permitted Acquired Debt”), provided
that (x) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (y) such
Indebtedness does not constitute debt for borrowed money (it being understood
and agreed that Capital Lease Obligations and purchase money Indebtedness shall
not constitute debt for borrowed money for purposes of this clause (y)), and
(z) the aggregate principal amount of all Permitted Acquired Debt assumed
pursuant to this clause (g), together with the aggregate amount of Indebtedness
incurred pursuant to Sections 6.01(c), 6.01(g) and 6.02(o), shall not exceed the
Restricted Debt Basket Amount;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within five Business Days of its incurrence;

(j) Indebtedness of the Company or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and

 

80



--------------------------------------------------------------------------------

similar obligations in connection with the acquisition or disposition of assets
in accordance with the requirements of this Agreement, so long as any such
obligations are those of the Person making the respective acquisition or sale,
and are not guaranteed by any other Person except as permitted by
Section 6.01(e);

(k) Indebtedness to insurance companies incurred in order to permit the Company
or one of its Subsidiaries to repay obligations owing by such Person to former
employees of such Person under either of the Company’s 401K Plus deferred
compensation plans, so long as such Indebtedness is not greater than the
aggregate cash surrender value of insurance policies owned by the Company and
covering the lives of participants in the Company’s 401K Plus deferred
compensation plans;

(l) Permitted Seller Debt;

(m) (i) Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $50,000,000 at
any time outstanding and (ii) Indebtedness of the Company or any Subsidiary
incurred pursuant to Permitted Factoring Transactions permitted pursuant to
Section 6.04(i); and

(n) additional Indebtedness of the Company or any Subsidiary Guarantor in an
aggregate principal amount (for the Company and all Subsidiary Guarantors) not
to exceed at any one time outstanding an amount equal to the remainder of
(x) 10% of Consolidated Net Worth at such time less (y) the sum of (I) the
aggregate amount of all Indebtedness incurred pursuant to Section 6.01(c) and
outstanding at such time plus (II) the aggregate principal amount of all
Permitted Acquired Debt incurred pursuant to Section 6.01(h) and outstanding at
such time.

SECTION 6.02. Limitation on Liens. Create, incur, assume or permit to exist any
Lien on any of its Property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 45 days or that are being contested in
good faith by appropriate proceedings; provided that adequate reserves with
respect thereto are maintained in conformity with GAAP;

(c) Liens (other than any Lien imposed by ERISA, the PBA or Canadian federal or
provincial statutes in relation to pension plans or any other applicable
domestic or foreign employee benefit plan law) consisting of pledges or deposits
in connection with workers’ compensation, unemployment insurance and other
social security legislation in the ordinary course of business;

(d) deposits by or on behalf of the Company or any of its Subsidiaries to secure
the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
provided that the aggregate amount of all deposits at any one time securing
appeal bonds, together with the aggregate amount of all judgment obligations and
awards subject to Liens permitted pursuant to Section 6.02(j), does not exceed

 

81



--------------------------------------------------------------------------------

$50,000,000 at any time outstanding (for purposes of determining compliance with
this proviso, excluding any judgment obligations or awards and any deposits
securing appeal bonds, in any such case to the extent the judgment obligations,
awards or obligations subject to appeal are covered by insurance as to which the
respective insurer has been notified and not denied coverage);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.02(f), securing
Indebtedness permitted by Section 6.01(d), provided that no such Lien is spread
to cover any additional Property after the Effective Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Company or any of its Subsidiaries
incurred pursuant to Section 6.01(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness, (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the amount of Indebtedness initially secured thereby is not
more than 100% of the purchase price of such fixed or capital asset;

(h) Liens created pursuant to the Collateral Documents and the Canadian
Intercompany Collateral Agreements;

(i) any interest or title of a lessor under any lease entered into by the
Company or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(j) Liens arising out of the existence of judgments or awards in respect of
which the Company or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings;
provided that the aggregate amount of all judgment obligations and awards
subject to Liens pursuant to this clause (j), together with the aggregate amount
of all deposits at any one time securing appeal bonds pursuant to
Section 6.02(d), does not exceed $50,000,000 at any time (for purposes of
determining compliance with this proviso, excluding any judgment obligations or
awards and any deposits securing appeal bonds, in any such case to the extent
the judgment obligations, awards or obligations subject to appeal are covered by
insurance as to which the respective insurer has been notified and not denied
coverage);

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by any Loan
Party in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Company or
any of its Subsidiaries to provide collateral to the depository institution;

 

82



--------------------------------------------------------------------------------

(l) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(m) [reserved];

(n) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Company or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(o) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary of the Company in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition, provided that
(x) without duplication, the aggregate amount of all Indebtedness that is
secured by such Liens, together with the aggregate amount of Indebtedness
incurred pursuant to Sections 6.01(c), 6.01(g) and 6.01(h), does not exceed the
Restricted Debt Basket Amount at any one time outstanding (and is otherwise
permitted to exist under Section 6.01(h)), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other property or asset of the Company or
any of its Subsidiaries;

(p) [reserved];

(q) Liens securing Attributable Debt in respect of Permitted Sale-Leaseback
Transactions; provided that (I) such Liens shall be created substantially
simultaneously with the consummation of the respective Sale-Leaseback
Transaction and (II) such Liens shall not at any time encumber any Property
other than the Property sold pursuant to such Sale-Leaseback Transaction;

(r) Liens on Permitted Receivables Facility Assets arising under Permitted
Receivables Facilities and Liens on accounts receivable sold pursuant to
Permitted Factoring Transactions; and

(s) Liens not otherwise permitted by this Section 6.02, so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate Fair Market Value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Company and all Subsidiaries) $25,000,000 at any one
time.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
shall create, assume or permit to exist any Lien on any of its real Property
other than pursuant to subsections (a) through (j), (l) (o) and (q) of this
Section 6.02. Any reference herein or in any of the other Loan Documents to a
Permitted Lien is not intended to subordinate or postpone or address the
priority, and shall not be interpreted as subordinating or postponing or
addressing the priority, or as any agreement to subordinate or postpone or
address the priority, any Lien created by any of the Loan Documents to any
Permitted Lien.

SECTION 6.03. Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

(a) any Subsidiary of the Company may be merged, consolidated, amalgamated,
dissolved or liquidated with or into the Company (provided that the Company
shall be the continuing or surviving corporation) or with or into any Subsidiary
Guarantor (provided that such Subsidiary Guarantor shall be the continuing or
surviving corporation), so long as, in any such case, any security interests
granted to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken;

 

83



--------------------------------------------------------------------------------

(b) any Foreign Subsidiary of the Company organized in a given jurisdiction
(other than a Canadian Holding Company) may be merged, consolidated,
amalgamated, dissolved or liquidated with or into any other Foreign Subsidiary
that is a Wholly Owned Subsidiary of the Company organized in such jurisdiction
(other than a Canadian Holding Company);

(c) (i) any Subsidiary of the Company may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Company or any Subsidiary
Guarantor, so long as any security interests granted to the Administrative Agent
for the benefit of the Secured Parties pursuant to the Collateral Documents in
the assets so Disposed shall remain in full force and effect and perfected (to
at least the same extent as in effect immediately prior to such transfer) and
all actions required to maintain said perfected status have been taken and
(ii) if all of the assets of any Subsidiary (other than the Canadian Primary
Borrower) are Disposed of in accordance with this Agreement or such Subsidiary
is a Dormant Subsidiary, such Subsidiary may be dissolved;

(d) (i) any Canadian Subsidiary of the Company (other than a Canadian Holding
Company) may Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any other Canadian Subsidiary that is a Wholly Owned Subsidiary of
the Company (other than a Canadian Holding Company) and (ii) any Subsidiary that
is not a Loan Party may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other Subsidiary that is not a Loan Party;

(e) any merger, consolidation or amalgamation consummated to effect a Permitted
Acquisition shall be permitted; and

(f) any Subsidiary that is an inactive Subsidiary or has assets of less than
$500,000 may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders.

SECTION 6.04. Limitation on Disposition of Property.

Dispose of any of its Property (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Sections 6.03(c) and (d);

(d) any Recovery Event, provided, that the requirements of Section 2.11(c) are
complied with in connection therewith;

 

84



--------------------------------------------------------------------------------

(e) each of the Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(f) the Scheduled Dispositions, so long as (i) each such Disposition is in an
arm’s-length transaction and the Company or the respective Subsidiary receives
at least Fair Market Value therefor, (ii) the consideration received by the
Company or its relevant Subsidiary consists solely of cash and is paid at the
time of the closing of such sale, and (iii) the Net Cash Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 2.11(c);

(g) Permitted Sale-Leaseback Transactions permitted by Section 6.10;

(h) the Disposition of other assets (other than the Capital Stock of any
Wholly-Owned Subsidiary, unless all of the Capital Stock of such Wholly-Owned
Subsidiary is sold in accordance with this clause (i)) having a Fair Market
Value not to exceed 5% of Consolidated Total Assets (calculated as of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 5.01) in the aggregate for any fiscal year of the Company, so long as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) each such Disposition is in an arm’s-length transaction and the Company or
the respective Subsidiary receives at least Fair Market Value, (iii) the
consideration is paid at the time of the closing of such Disposition, and
(iv) the Net Cash Proceeds therefrom are applied and/or reinvested as (and to
the extent) required by Section 2.11(c);

(i) the Company or any Subsidiary may (i) sell or pledge Permitted Receivables
Facility Assets pursuant to Permitted Receivables Facilities and (ii) may sell
accounts receivable and notes receivable pursuant to Permitted Factoring
Transactions in an aggregate face amount not to exceed, for purposes of this
clause (ii), $20,000,000 during any fiscal year of the Company; and

(j) Asset Swaps made in accordance with the requirements of the definition
thereof, so long as (i) if the Fair Market Value of the assets transferred
exceeds $2,500,000, the board of directors of the Company approves such transfer
and exchange, (ii) the Fair Market Value of any property or assets received in
connection therewith is at least equal to the Fair Market Value of the property
or assets so transferred, (iii) each such Asset Swap is effected in connection
with an Investment permitted by Section 6.07, (iv) to the extent applicable, any
“boot” or other assets received by the Company or any of its Subsidiaries
complies with the requirements of clause (iii) above and the Net Cash Proceeds,
if any, of such boot or other assets (including any “boot” received in the form
of cash) are applied as (and to the extent) required by Section 2.11(c), and
(v) no Default or Event of Default then exists or would result therefrom.

SECTION 6.05. Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Company or any of its Subsidiaries,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Company or any of its Subsidiaries, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Company or any Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

(a) (i) any Subsidiary may make Restricted Payments to the Company or any
Subsidiary Guarantor, (ii) any Canadian Subsidiary may make Restricted Payments
to the Canadian Primary Borrower or any Canadian Subsidiary that is a direct
parent of such Canadian Subsidiary and (iii) any Subsidiary that is not a
Borrower or a Subsidiary Guarantor may make Restricted Payments to any other
Subsidiary that is a direct parent of such Subsidiary; provided that in the case
of any Restricted Payment made by any Subsidiary that is not a Wholly Owned
Subsidiary of the Company to the Company or any of its Subsidiaries, the Company
or its respective Subsidiary which owns Capital Stock in the Subsidiary making
such Restricted Payment shall receive at least its proportionate share thereof
(based on its relative holding of the Capital Stock of the Subsidiary making
such Restricted Payment);

 

85



--------------------------------------------------------------------------------

(b) the Company may make Restricted Payments in the form of common stock of the
Company;

(c) so long as no Default or Event of Default shall exist and be continuing, the
Company may purchase its common stock or common stock options from present or
former officers or employees of the Company or any Subsidiary upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments pursuant to this Section 6.05(c) shall not
exceed $5,000,000 in any fiscal year of the Company; and

(d) the Company may declare and make Restricted Payments with respect to its
outstanding common stock, so long as (i) immediately before and after giving to
the declaration and making of each such Restricted Payment, no Default or Event
of Default shall exist and be continuing, and (ii) the aggregate amount of all
Restricted Payments made pursuant to this Section 6.05(d), together with the
aggregate amount of payments made pursuant to Section 6.08(a)(i), shall not
exceed the Restricted Payments Basket Amount.

Notwithstanding the foregoing, this Section 6.05 shall not be in effect during a
Collateral Release Period.

SECTION 6.06. Limitation on Capital Expenditures. Make or commit to make any
Capital Expenditure, except Capital Expenditures of the Company and its
Subsidiaries made so long as at the time of the making thereof and after giving
effect (including pro forma effect) thereto, the Borrowers are in compliance
with Section 6.18.

SECTION 6.07. Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 6.01(b) or (e); provided that the aggregate amount of such
Investments made by any Borrower or a Subsidiary Guarantor during the term of
this Agreement and during any fiscal year of the Company in any Subsidiary that
is not a Borrower or a Subsidiary Guarantor (for the avoidance of doubt,
excluding Investments made pursuant to Section 6.07(e)) shall not exceed the
Non-Guarantor Investment Basket Amount for such term and for the period then in
effect for such fiscal year in lieu thereof;

 

86



--------------------------------------------------------------------------------

(d) loans and advances to employees of the Company or any Subsidiaries of the
Company in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Company and Subsidiaries of the Company not to exceed $25,000,000 at any one
time outstanding;

(e) the Canadian Primary Borrower may make additional Investments in Canadian
Subsidiaries that are Wholly-Owned Subsidiaries of the Company with the proceeds
of Revolving Loans, so long as the aggregate outstanding amount of all such
Investments (net of cash repayments of principal in the case of Investments in
the form of loans, sale proceeds in the case of Investments in the form of debt
instruments and cash equity returns (whether as a distribution, dividend,
redemption or sale) in the case of equity Investments) does not exceed
$15,000,000;

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 6.07(c)) by (i) the Company or any of its Subsidiaries in
any Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor, (ii) any Borrower or any Subsidiary Guarantor in any Subsidiary that
is not a Subsidiary Guarantor not to exceed, in any fiscal year of the Company,
the Non-Guarantor Investment Basket Amount then in effect for such fiscal year,
(iii) any Foreign Subsidiary in any other Foreign Subsidiary that is a
Wholly-Owned Subsidiary of the Company and (iv) Investments made in the parent
companies of the Canadian Primary Borrower in order to pay principal and
interest on the Loans;

(g) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Subsidiaries in an aggregate amount for
all Investments made pursuant to this clause (g) (net of cash repayments of
principal in the case of Investments in the form of loans, sale proceeds in the
case of Investments in the form of debt instruments and cash equity returns
(whether as a distribution, dividend, redemption or sale) in the case of equity
Investments) not to exceed $50,000,000;

(h) the purchase or other acquisition of Property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Capital Stock in a Person that, upon the
consummation thereof, will be, or will be part of, a Subsidiary of the Company
(including as a result of a merger, amalgamation or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 6.07(h) (each, a “Permitted Acquisition”):

(i) except as permitted by clause (vii) below, all Property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and the Subsidiaries of such created or acquired Subsidiary) shall
be a Subsidiary Guarantor and shall have complied with the requirements of
Section 5.10;

(ii) after giving effect to such purchase or acquisition, the Company and its
Subsidiaries shall be in compliance with Section 6.14;

(iii) immediately before and after giving pro forma effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing;

(iv) calculations are made by the Company demonstrating (A) compliance with the
financial covenants set forth in Section 6.18 for the Calculation Period then
last ended (calculated on a Pro Forma Basis as if the respective Permitted
Acquisition (as well as all other Specified Transactions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period) and (B) the Net Leverage Ratio for such Calculation
Period is no more than 3.25 to 1.00;

 

87



--------------------------------------------------------------------------------

(v) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

(vi) the sum of the (x) aggregate unused portion of the Revolving Commitments at
such time (after giving effect to the consummation of the respective Permitted
Acquisition and any financing thereof) and (y) the aggregate amount of cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 6.02 and Liens in favor of the
Administrative Agent pursuant to the Collateral Documents) included in the
consolidated balance sheet of the Company and its Subsidiaries as of such date,
shall equal or exceed $25,000,000;

(vii) in any fiscal year of the Company, the sum of the Aggregate Consideration
paid in respect of all acquisitions of Persons that do not become Subsidiary
Guarantors (and/or assets that do not become direct Collateral of a Subsidiary
Guarantor (i.e., Collateral other than Capital Stock owned by a Subsidiary
Guarantor)) shall not exceed the Non-Guarantor Investment Basket Amount then in
effect for such fiscal year; and

(viii) if the Aggregate Consideration to be paid in respect of such purchase of
acquisition equals or exceeds $25,000,000, the Company shall have delivered to
the Administrative Agent within five (5) Business Days of such acquisition, on
behalf of the Lenders, a certificate of a Responsible Officer, certifying that
all of the requirements set forth in this Section 6.07(h) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition and containing the calculations (in reasonable detail) required by
preceding clauses (ii), (iv), (vi) and (vii);

(i) Asset Swaps may be consummated in accordance with the definition thereof and
Section 6.04(j);

(j) to the extent constituting Investments, Hedge Agreements permitted under
Section 6.17; and

(k) Investments in Subsidiaries and other Investments existing on the Effective
Date and listed on Schedule 6.07.

The amount of any Investment for purposes of this Section 6.07 (and the
definition of Non-Guarantor Investment Basket Amount) shall be determined at the
time of such Investment (in the case of an Investment made with consideration
other than in cash, taking the Fair Market Value of the Property so invested)
and shall not take account of any write-downs or write-offs thereof.

SECTION 6.08. Limitation on Optional Payments and Modifications of Debt
Instruments Governing Documents. (a) (i) Make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of, or otherwise
voluntarily or optionally defease, any Subordinated Indebtedness or any Material
Indebtedness or segregate funds for any such payment, prepayment, repurchase,
redemption or defeasance, provided that the Company may prepay, repurchase

 

88



--------------------------------------------------------------------------------

or redeem (A) Material Indebtedness (other than Subordinated Indebtedness), so
long as (I) after giving effect thereto and the consummation of any other
Specified Transaction occurring since the first day of the Calculation Period
then last ended, the Net Leverage Ratio, determined on a Pro Forma Basis, as at
the last day of the Calculation Period then last ended, is less than 3.00 to
1.00, and the Company shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Company to such effect setting forth
in reasonable detail the computations necessary to demonstrate such compliance
and (II) no Default or Event of Default shall exist and be continuing and
(B) Subordinated Indebtedness, so long as the aggregate amount of all such
prepayments, repurchases or redemptions of Subordinated Indebtedness (excluding
Qualified Subordinated Indebtedness) made pursuant to this
Section 6.08(a)(i)(B), together with the aggregate amount of Restricted Payments
made pursuant to Section 6.05(d), do not exceed the Restricted Payments Basket
Amount, or (ii) enter into any derivative or other transaction with any
Derivatives Counterparty obligating the Company or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of such Subordinated Indebtedness or such Material Indebtedness, or
(iii) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Subordinated
Indebtedness or any Material Indebtedness (other than any such amendment,
modification, waiver or other change which (x) would extend the maturity or
reduce the amount of any payment of principal thereof, reduce the rate or extend
the date for payment of interest thereon or relax any covenant or other
restriction applicable to the Company or any of its Subsidiaries and (y) does
not involve the payment of a consent fee), or (b) designate any Indebtedness
(other than the Secured Obligations) as “Designated Senior Indebtedness” for the
purpose of such Subordinated Indebtedness.

SECTION 6.09. Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the Company
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Company or
such Subsidiary, as the case may be, and (c) upon terms no less favorable to the
Company or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.

SECTION 6.10. Limitation on Sales and Leasebacks. Enter into any Sale-Leaseback
Transaction; provided that (a) the Company or any of its Subsidiaries may effect
Permitted Sale-Leaseback Transactions in accordance with the definition thereof,
so long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) the aggregate amount of all proceeds received by the Company and
its Subsidiaries from all Permitted Sale-Leaseback Transactions consummated on
and after the Effective Date shall not exceed $50,000,000 in any Fiscal Year,
(iii) the Attributable Debt resulting from such Permitted Sale-Leaseback
Transaction is permitted by Section 6.01(c), (iv) the Lien on the Property
securing such Attributable Debt is permitted by Section 6.02(q) and (v) the Net
Cash Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 2.11(c), and (b) the Company may sell and leaseback its
headquarters located in Nashville, Tennessee, so long as (i) no Default or Event
of Default then exists or would result therefrom, (ii) such sale is made
pursuant to an arm’s-length transaction, (iii) the consideration received by the
Company consists solely of cash and is paid at the time of the closing of such
sale, (iv) the Net Cash Proceeds therefrom equal at least 95% of the Fair Market
Value of the Property subject to such Sale-Leaseback Transaction, (v) the Lien
on the Property securing the Attributable Debt resulting therefrom is permitted
by Section 6.01 and (vi) the Net Cash Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 2.11(c) (the “Nashville
Headquarters Sale-Leaseback Transaction”).

SECTION 6.11. Limitation on Changes in Fiscal Periods. Permit the fiscal year of
the Company to end on a day other than December 31 or change the Company’s
method of determining fiscal quarters from that used on the Effective Date.

 

89



--------------------------------------------------------------------------------

SECTION 6.12. Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Company or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than (a) this Agreement and the other Loan Documents, (b) any agreement
described in (and permitted by) clauses (iii), (iv), (vi), (vii), (viii),
(ix) and (xi) of Section 6.13, (c) customary restrictions and conditions
contained in agreements relating to a Permitted Receivables Facility or a
Permitted Factoring Transaction and (d) agreements containing negative pledges
and restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 6.01(g) but only if such negative pledge or restriction expressly
permits Liens for the benefit of the Administrative Agent and the Lenders with
respect to the credit facilities established hereunder and the Secured
Obligations under the Loan Documents on a senior basis (in an aggregate
principal amount equal to at least the aggregate principal amount of all Term
Loans and the sum of the Revolving Commitments on the date of the incurrence
thereof) and without a requirement that such holders of such Indebtedness be
secured by such Liens equally and ratably or on a junior basis.

SECTION 6.13. Limitation on Restrictions on Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay or subordinate any
Indebtedness owed to, the Company or any other Subsidiary, (b) make Investments
in the Company or any other Subsidiary or (c) transfer any of its assets to the
Company or any other Subsidiary, except for (i) any restrictions existing under
the Loan Documents, (ii) encumbrances or restrictions under or by reason of
applicable law, (iii) customary restrictions and conditions contained in
agreements relating to any sale of Property permitted by Section 6.03 or 6.04
pending such sale (including agreements evidencing Indebtedness permitted by
Section 6.01(j)), provided such restrictions and conditions apply only to the
Property that is to be sold, (iv) any agreement in effect, or entered into, on
the Effective Date and identified on Schedule 6.13, (v) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Company or a Subsidiary of the Company entered into in the ordinary
course of business and consistent with past practices, (vi) any encumbrance or
restriction under any agreement or instrument governing Permitted Acquired Debt
or Permitted Seller Debt, which encumbrance or restriction is not applicable to
any Person or the Properties of any Person, other than the Person or the
Properties acquired pursuant to the respective Permitted Acquisition and so long
as, in the case of Permitted Acquired Debt, the respective encumbrances or
restrictions were not created (or made more restrictive) in connection with or
in anticipation of the respective Permitted Acquisition, (vii) customary
restrictions contained in any documentation governing Attributable Debt arising
in connection with a Permitted Sale-Leaseback Transaction, so long as any such
restriction is applicable only to the Property securing such Attributable Debt,
(viii) restrictions and conditions on any Foreign Subsidiary by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder,
(ix) negative pledges and restrictions on Liens in favor of any holder of
secured Indebtedness permitted by Section 6.01(c) or (l) but only to the extent
any negative pledges relate to the property financed by or the subject of such
Indebtedness (and excluding any Subordinated Indebtedness), (x) on and after the
execution and delivery thereof, encumbrances and restrictions contained in the
documentation governing any Indebtedness incurred pursuant to Section 6.01(g),
and (xi) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01(l) but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and the Lenders with respect to the credit facilities established hereunder and
the Secured Obligations under the Loan Documents on a senior basis (in an
aggregate principal amount equal to at least the aggregate principal amount of
all Term Loans and the sum of the Revolving Commitments on the date of the
incurrence thereof) and without a requirement that such holders of such
Indebtedness be secured by such Liens equally and ratably or on a junior basis.

 

90



--------------------------------------------------------------------------------

SECTION 6.14. Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Company and its Subsidiaries are engaged on the Effective Date and reasonable
extensions thereof or reasonably related thereto.

SECTION 6.15. Limitation on Issuance of Capital Stock. (a) The Company will not,
and will not permit any of its Subsidiaries to, issue (i) any Preferred Capital
Stock or (ii) any redeemable common Capital Stock other than redeemable common
Capital Stock that is redeemable at the sole option of the Company or such
Subsidiary, as the case may be; provided that the foregoing shall not prohibit
or otherwise restrict the issuance of any Capital Stock (including, without
limitation, Preferred Capital Stock and redeemable stock) that only allows
Restricted Payments to the extent permitted by Section 6.05.

(b) The Company will not permit any of its Subsidiaries to issue any Capital
Stock (including by way of sales of treasury stock) or any options or warrants
to purchase, or securities convertible into, Capital Stock, except (i) for
transfers and replacements of then outstanding shares of Capital Stock, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the Company or any of its Subsidiaries in any class of
the Capital Stock of such Subsidiary, (iii) in the case of Foreign Subsidiaries
of the Company, to qualify directors to the extent required by applicable law
and for other nominal share issuances to Persons other than the Company and its
Subsidiaries to the extent required under applicable law, and (iv) for issuances
by Subsidiaries of the Company which are newly created or acquired in accordance
with the terms of this Agreement.

SECTION 6.16. Limitation on Activities of Canadian Holding Companies and Dormant
Subsidiaries.

(a) In the case of each Canadian Holding Company, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than those incidental to the ownership of
Capital Stock in Canadian Subsidiaries and the other transactions permitted
pursuant to this clause (a), (ii) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except
(w) nonconsensual obligations imposed by operation of law, (x) Indebtedness
pursuant to the Loan Documents to which it is a party, (y) loans to or from the
Company or other Subsidiaries to the extent otherwise permitted hereunder and
(z) obligations with respect to its Capital Stock, or (iii) own, lease, manage
or otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends or intercompany loans made to or by such
Canadian Holding Company in accordance with Section 6.05 or 6.07, as applicable,
pending application in the manner contemplated thereby) and Cash Equivalents)
other than the ownership of shares of Capital Stock in Canadian Subsidiaries and
of promissory notes and other evidence of Indebtedness permitted pursuant to the
preceding clause (a)(ii)(y).

(b) In the case of each Dormant Subsidiary of the Company, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, unless
otherwise agreed by the Administrative Agent, (a) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations other than those incidental to the ownership of the Capital Stock
of other Dormant Subsidiaries owned by such Dormant Subsidiary on the Effective
Date, (b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) pursuant to the Loan Documents to which it is
a party, and (iii) obligations with respect to its Capital Stock, or (c) own,
lease, manage or otherwise operate any properties or assets other than the
ownership of shares of Capital Stock of other Dormant Subsidiaries owned by such
Dormant Subsidiary on the Effective Date.

 

91



--------------------------------------------------------------------------------

SECTION 6.17. Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates or commodity prices.

SECTION 6.18. Financial Covenants.

(a) Maximum Net Leverage Ratio. The Company will not permit the ratio (the “Net
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after March 31, 2011, of (i) Consolidated Net Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00;
provided that the Net Leverage Ratio may increase to no more than 3.50 to 1.00
for the four fiscal quarters immediately following Permitted Acquisitions with
aggregate consideration in excess of $200,000,000 during any period of four
consecutive fiscal quarters; provided further that the maximum Net Leverage
Ratio permitted under this Section 6.18(a) will decrease to 3.00 to 1.00 for at
least one fiscal quarter before becoming eligible to increase again to 3.50 to
1.00 for a new period of four consecutive fiscal quarters. For purposes of
calculating the Net Leverage Ratio, Consolidated EBITDA shall be determined on a
Pro Forma Basis in accordance with clause (iii) of the definition of Pro Forma
Basis contained herein and Consolidated Net Indebtedness shall be determined on
a Pro Forma Basis in accordance with the requirements of the definition of Pro
Forma Basis contained herein.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2011, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense paid or payable in cash, in each case for the
period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 3.00 to 1.00. For purposes of calculating
the Interest Coverage Ratio, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with the requirements of clause (iii) of the
definition of Pro Forma Basis contained herein and Consolidated Interest Expense
shall be determined on a Pro Forma Basis in accordance with the requirements of
clauses (i) and (ii) of the definition of Pro Forma Basis contained herein as
related to applicable Indebtedness.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any Loan
Party shall fail to pay any other amount payable hereunder or under any other
Loan Document, within five (5) days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

92



--------------------------------------------------------------------------------

(c) (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.04(a) (with respect to
any Borrower only), Section 5.07(a), 5.10 or Article VI, or in Section 5 of the
Guarantee and Collateral Agreement, or (ii) any default in the performance of
the agreements set forth in Section 5.2(g) of the Guarantee and Collateral
Agreement; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender); or

(e) The Company or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall exist and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $50,000,000; or

(f) (i) The Company or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition, compromise or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, receiver and manager, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Company or any of its Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Company or any of its Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Company or any of its Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Company or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

(g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan for which
an individual, statutory or class exemption is unavailable, (ii) any failure to
satisfy the “minimum funding standard” (within the meaning

 

93



--------------------------------------------------------------------------------

of Section 412 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan, or any Lien under ERISA, the Code or
Canadian federal or provincial statutes in relation to pension plans or any
other applicable employee benefit plan law shall arise on the assets of the
Company, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, (iv) any Single Employer Plan or Non-US
Plan shall be involuntarily terminated by the PBGC pursuant to Section 4042 of
ERISA or other applicable law, (v) the Company, any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders shall be likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) the
Company, any of its Subsidiaries or any Commonly Controlled Entity shall be
required to make during any fiscal year of the Company payments pursuant to any
employee welfare benefit plan (as defined in Section 3.1 of ERISA) that provides
benefits to retired employees (or their dependents) that, in the aggregate,
exceed the amount set forth on Schedule 7(g)(i) with respect to such fiscal
year, (vii) the Company, any of its Subsidiaries or any Commonly Controlled
Entity shall be required to make during any fiscal year of the Company
contributions to any defined benefit Plan subject to Title IV of ERISA that, in
the aggregate, exceed the amount set forth on Schedule 7(g)(ii) with respect to
such fiscal year, (viii) the Company, any of its Subsidiaries or any Commonly
Controlled Entity has not timely made a contribution required to be made with
respect to a Plan or a Non-US Plan, (ix) the Company, any of its Subsidiaries or
any Commonly Controlled Entity incurs a liability, fine or penalty with respect
to a Plan or a Non-US Plan or (x) any other similar event or condition shall
occur or exist with respect to a Plan or Non-US Plan; and in each case in
clauses (i) through (x) above, such event or condition, together with all other
such events or conditions, if any, could, in the reasonable judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving for the Company and its Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has been notified and not denied coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or

(i) Any of the Collateral Documents or Canadian Intercompany Collateral
Agreements shall cease, for any reason (other than by reason of the express
release thereof pursuant to this Agreement and other than a Collateral Document
during any Collateral Release Period), to be in full force and effect, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Collateral Documents or the Canadian Intercompany
Collateral Agreements shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

(j) The guarantee of any Loan Party contained in the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to this Agreement), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) Any Change of Control shall occur; or

(l) Any Subordinated Indebtedness or any guarantees thereof shall cease, for any
reason, to be validly subordinated to the Secured Obligations or the obligations
of any Loan Party under the Guarantee and Collateral Agreement, as the case may
be, as provided in the documentation governing such Subordinated Indebtedness,
or any Loan Party, any Affiliate of any Loan Party, any trustee or the holders
of at least 25% in aggregate principal amount of the such Subordinated
Indebtedness shall so assert;

 

94



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Company
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and (x) with respect to
clause (i) below, at the request of a Majority in Interest of Revolving Lenders,
shall and (y) with respect to clause (ii) below, at the request of the Required
Lenders, shall, by notice to the Company, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Secured Obligations of the Borrowers accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (f) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross

 

95



--------------------------------------------------------------------------------

negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other

 

96



--------------------------------------------------------------------------------

Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

97



--------------------------------------------------------------------------------

For greater certainty and without limiting the powers of the Administrative
Agent, each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agrees
that the Administrative Agent may act as the bondholder and mandatary with
respect to any shares, capital stock or other securities or any bond, debenture
or similar title of indebtedness that may be issued by any Borrower or any
Subsidiary and pledged in favor of the Administrative Agent for the benefit of
the Secured Parties in connection with this Agreement. The execution by JPMorgan
Chase Bank, N.A., as Administrative Agent, acting as fondé de pouvoir and
mandatary, prior to the Credit Agreement of any deeds of hypothec or other
security documents is hereby ratified and confirmed. Notwithstanding the
provisions of Section 32 of An Act respecting the special powers of legal
persons (Québec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire
and be the holder of any bond issued by any Borrower or any Subsidiary in
connection with this Agreement (i.e., the fondé de pouvoir may acquire and hold
the first bond issued under any deed of hypothec by any Borrower or any
Subsidiary). The constitution of JPMorgan Chase Bank, N.A. as fondé de pouvoir,
and of the Administrative Agent as bondholder and mandatary with respect to any
bond, debenture, shares, capital stock or other securities that may be issued
and pledged from time to time to the Administrative Agent for the benefit of the
Secured Parties, shall be deemed to have been ratified and confirmed by each
Person accepting an assignment of, a participation in or an arrangement in
respect of, all or any portion of any Secured Parties’ rights and obligations
under this Agreement by the execution of an assignment, including an Assignment
and Assumption Agreement or other agreement pursuant to which it becomes such
assignee or participant, and by each successor Administrative Agent. JPMorgan
Chase Bank, N.A., acting as fondé de pouvoir shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of the Administrative Agent, which shall apply mutatis mutandis to JPMorgan
Chase Bank, N.A. acting as fondé de pouvoir.

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law

 

98



--------------------------------------------------------------------------------

governed parallel debt undertaking. The Administrative Agent shall (i) hold such
parallel debt undertaking as fiduciary agent (Treuhänder) and (ii) administer
and hold as fiduciary agent (Treuhänder) any pledge created under a German law
governed Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietät), in
each case in its own name and for the account of the Secured Parties. Each
Lender (on behalf of itself and its affiliated Secured Parties) hereby
authorizes the Administrative Agent to enter as its agent in its name and on its
behalf into any German law governed Collateral Document, accept as its agent in
its name and on its behalf any pledge or other creation of any accessory
security right in relation to this Agreement and to agree to and execute on its
behalf as its representative in its name and on its behalf any amendments,
supplements and other alterations to any such Collateral Document and to release
on behalf of any such Lender or Secured Party any such Collateral Document and
any pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Borrower, to it c/o LKQ Corporation, 120 North LaSalle Street,
Suite 3300, Chicago, Illinois 60602, Attention of John S. Quinn, Executive Vice
President and Chief Financial Officer (Facsimile No. (312) 621-1969; Telephone
No. (312) 621-2740), with copies (in the case of a notice of Default) to
(i) Flynn Enterprises, 676 N. Michigan Avenue, Suite 4000, Chicago, IL 60611,
Attention: Victor Casini (Facsimile: 312-280-3730, Telephone: 312-280-3708), and
(ii) K&L Gates LLP, 70 West Madison Street, Suite 3100, Chicago, IL 60602,
Attention: Kenneth A. Peterson, Jr. (Facsimile: 312-827-8147, Telephone:
312-807-4395);

(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars and Canadian Dollars, to JPMorgan Chase Bank,
N.A., 10 South Dearborn, Chicago, IL 60603, Attention of Ana D. Salas (Email:
cls.red.chicago@jpmchase.com) and (B) in the case of Borrowings by any Foreign
Subsidiary Borrower or Borrowings denominated in Foreign Currencies (other than
Canadian Dollars), to J.P. Morgan Europe Limited, 125 London Wall, London EC2Y
5AJ, Attention of Ching Loh (Facsimile No. 44 207 777 2360; Email:
loan_and_agency_london@jpmchase.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Chicago, IL 60603 Attention of Ana D. Salas
(Email: cls.red.chicago@jpmchase.com);

(iii) if to the Issuing Bank, in the case of Dollar Tranche Letters of Credit
denominated in Dollars, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn,
Chicago, IL 60603, Attention of Ana D. Salas (Email:
cls.red.chicago@jpmchase.com);

(iv) if to the Issuing Bank, in the case of Multicurrency Tranche Letters of
Credit denominated in Canadian Dollars, to it at JPMorgan Chase Bank, N.A.,
Toronto Branch, 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800,
Toronto, Ontario, M5J 2J2, Attention of Jennifer McLaughlin (Facsimile
No. (416) 981-2375);

 

99



--------------------------------------------------------------------------------

(v) if to the Issuing Bank, in the case of Multicurrency Tranche Letters of
Credit denominated in Agreed Currencies (other than Canadian Dollars), to it at
JPMorgan Chase Bank, N.A., J.P. Morgan Europe Limited, 125 London Wall, London
EC2Y 5AJ, Attention of Ching Loh (Facsimile No. 44 207 777 2360; Email:
loan_and_agency_london@jpmchase.com);

(vi) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, IL 60603, Attention of Ana D. Salas (Email:
cls.red.chicago@jpmchase.com); and

(vii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (other than any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.11, in each case which shall only require the approval of the Required
Lenders), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any

 

100



--------------------------------------------------------------------------------

Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vi) reduce the percentage
specified in the definition of Majority in Interest with respect to any Class of
Lenders without the written consent of all the Lenders of such Class,
(vii) release the Company or all or substantially all of the Subsidiary
Guarantors from their Guarantee Obligations under Article X or the Guarantee and
Collateral Agreement without the written consent of each Lender, (viii) except
as provided in clause (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender, or (ix) change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class without the written consent of Lenders representing a Majority in Interest
of each affected Class; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Company certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII or (v) upon the
occurrence of a Collateral Release Date in accordance with the terms and
conditions of Section 5.10(f). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral so long
as a Collateral Period is then in effect.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders

 

101



--------------------------------------------------------------------------------

is obtained, but the consent of other necessary Lenders is not obtained (any
such Lender whose consent is necessary but not obtained being referred to herein
as a “Non-Consenting Lender”), then the Company may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company and the Administrative Agent shall agree,
as of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsels for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of one U.S. counsel, one Canadian counsel and one
additional local counsel and regulatory counsel in each applicable jurisdiction
for the Administrative Agent and one additional counsel for all the Lenders
other than the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. The Administrative Agent shall use its reasonable efforts to cause its
counsels to provide invoices to the Company covering all fees, charges and
disbursements of such counsel within ninety (90) days of the incurrence of any
time or expense by such counsel.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or

 

102



--------------------------------------------------------------------------------

Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender agrees to pay to the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than claims based on the
gross negligence or willful misconduct of such Indemnitee, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

103



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

104



--------------------------------------------------------------------------------

(E) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s

 

105



--------------------------------------------------------------------------------

obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of

 

106



--------------------------------------------------------------------------------

Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

107



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

108



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) on a need to
know basis to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (each of the foregoing
being collectively referred to as “Representatives”; it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company and its Subsidiaries or their business, other than any such information
(i) that is available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Company or
(ii) that is independently developed by the Administrative Agent, the Issuing
Bank or any Lender or any of their respective Representatives without reference
to the Information. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised at least the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS

 

109



--------------------------------------------------------------------------------

IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act; AML Legislation. (a) Each Lender that is subject
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

(b) Each Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Canadian Borrower, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of such Canadian
Borrower, and the transactions contemplated hereby. Each Canadian Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or the
Administrative Agent, or any prospective assign or participant of a Lender or
the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

If the Administrative Agent has ascertained the identity of any Canadian
Borrower or any authorized signatories of any Canadian Borrower for the purposes
of applicable AML Legislation, then the Administrative Agent:

 

  (i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

 

  (ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Canadian Borrower or any authorized
signatories of any Canadian Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Borrower or any such authorized signatory in doing so.

SECTION 9.14. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

110



--------------------------------------------------------------------------------

SECTION 9.15. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Guarantee and Collateral Agreement upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Guarantee and Collateral Agreement if
such Subsidiary Guarantor is no longer a Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations,
Banking Services Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Guarantee and Collateral Agreement and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

ARTICLE X

Cross-Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Borrowers. Each Borrower further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating

 

111



--------------------------------------------------------------------------------

thereto or with respect to any collateral securing the Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Borrower or any other guarantor of any of the Obligations, for any reason
related to this Agreement, any Swap Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Borrower or any other guarantor of
the Obligations, of any of the Obligations or otherwise affecting any term of
any of the Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of such
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Borrower to
subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, the Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Applicable Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Applicable
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise

 

112



--------------------------------------------------------------------------------

shall in all respects be subordinated and junior in right of payment to the
prior indefeasible payment in full in cash of all the Obligations owed by such
Borrower to the Administrative Agent, the Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Obligation incurred
solely by or on behalf of, the Company or any Subsidiary Guarantor which is a
Domestic Subsidiary.

ARTICLE XI

Collection Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Revolving
Lender in the particular Designated Obligations that it shall own as of such
date and immediately prior to the CAM Exchange, such Revolving Lender shall own
an interest equal to such Revolving Lender’s CAM Percentage in each Specified
Obligation. Each Revolving Lender, each Person acquiring a participation from
any Revolving Lender as contemplated by Section 9.04, and each Borrower hereby
consents and agrees to the CAM Exchange. Each of the Borrowers and the Revolving
Lenders agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Revolving Lenders after giving
effect to the CAM Exchange, and each Revolving Lender agrees to surrender any
promissory notes originally received by it hereunder to the Administrative Agent
against delivery of any promissory notes so executed and delivered; provided
that the failure of any Borrower to execute or deliver or of any Revolving
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Revolving
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below).

In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by any Borrower, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank the Dollar equivalent of a participation in such
LC Disbursement in the amount of such Revolving Lender’s Applicable Percentage
of such LC Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such LC Disbursement and the purchase of participations therein by the
applicable

 

113



--------------------------------------------------------------------------------

Revolving Lenders, and the Revolving Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Designated Obligations such that each Revolving Lender shall own an interest
equal to such Revolving Lender’s CAM Percentage in each of the Designated
Obligations and (iii) in the event distributions shall have been made in
accordance with clause (i) of paragraph (b) above, the Revolving Lenders shall
make such payments to one another in Dollars as shall be necessary in order that
the amounts received by them shall be equal to the amounts they would have
received had each LC Disbursement been outstanding immediately prior to the CAM
Exchange. Each such redetermination shall be binding on each of the Revolving
Lenders and their successors and assigns in respect of the Designated
Obligations held by such Persons and shall be conclusive absent manifest error.

Nothing in this Article shall prohibit the assignment by any Revolving Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Revolving Lender and its assignee shall enter into an agreement
setting forth their reciprocal rights and obligations in the event of a
redetermination of the CAM Percentages as provided in the immediately preceding
paragraph.

[Signature Pages Follow]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LKQ CORPORATION, as the Company By  

/s/ John S. Quinn

  Name: John S. Quinn   Title: Executive Vice President and Chief Financial
Officer LKQ DELAWARE LLP, as the Canadian Primary Borrower By  

/s/ John S. Quinn

  Name: John S. Quinn   Title: Vice President and Chief Financial Officer
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By  

/s/ David J. Rudolph

  Name: David J. Rudolph   Title: Vice President BANK OF AMERICA, N.A., as
Syndication Agent and individually as a Lender By  

/s/ Megan Collins

  Name: Megan Collins   Title: Vice President By  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title: Vice President



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Co-Documentation Agent and individually as a Lender By
 

/s/ Kristin Lenda

  Name: Kristin Lenda   Title: Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Co-Documentation Agent and individually as a Lender By  

/s/ Keith J. Cable

  Name: Keith J. Cable   Title: Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. as a Lender By  

/s/ Charles Stewart

  Name: Charles Stewart   Title: Authorized Signatory SUNTRUST BANK, as a Lender
By  

/s/ Tesha Winslow

  Name: Tesha Winslow   Title: Vice President BRANCH BANKING & TRUST COMPANY, as
a Lender By  

/s/ Kenneth M. Blackwell

  Name: Kenneth M. Blackwell   Title: Senior Vice President SUMITOMO MITSUI
BANKING CORPORATION, as a Lender By  

/s/ William M. Ginn

  Name: William M. Ginn   Title: Executive Officer



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By  

/s/ John R. Bozalis, Jr.

  Name: John R. Bozalis, Jr.   Title: Senior Vice President FIFTH THIRD BANK, as
a Lender By  

/s/ Neil G. Mesch

  Name: Neil G. Mesch   Title: Vice President PNC BANK, NATIONAL ASSOCIATION, as
a Lender By  

/s/ Jon R. Hinard

  Name: Jon R. Hinard   Title: Senior Vice President TD BANK, N.A., as a Lender
By  

/s/ Ted Hopkinson

  Name: Ted Hopkinson   Title: SVP U.S. BANK NATIONAL ASSOCIATION as a Lender By
 

/s/ Navneet Khanna

  Name: Navneet Khanna   Title: Vice President HSBC BANK USA, N.A., as a Lender
By  

/s/ John S. Sneed

  Name: John S. Sneed   Title: Relationship Manager



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By  

/s/ Dustin Craven

  Name: Dustin Craven   Title: Attorney-in-Fact COMERICA BANK, as a Lender By  

/s/ Brandon Welling

  Name: Brandon Welling   Title: Vice President FIRSTMERIT BANK, N.A., as a
Lender By  

/s/ Robert G. Morlan

  Name: Robert G. Morlan   Title: Senior Vice President RAYMOND JAMES BANK, FSB,
as a Lender By  

/s/ Alexander L. Rody

  Name: Alexander L. Rody   Title: Senior Vice President E.SUN COMMERCIAL BANK,
LTD., LOS ANGELES BRANCH, as a Lender By  

/s/ Edward Chen

  Name: Edward Chen   Title: VP & General Manager FIRST HAWAIIAN BANK, as a
Lender By  

/s/ Landon Santos

  Name: Landon Santos   Title: Corporate Banking Officer



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a Lender By  

/s/ Henry Hsieh

  Name: Henry Hsieh   Title: Assistant Vice President LAND BRANCH OF TAIWAN, NEW
YORK BRANCH, as a Lender By  

/s/ Henry Leu

  Name: Henry Leu   Title: SVP & General Manager MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD., NEW YORK BRANCH, as a Lender By  

/s/ Priscilla Hsing

  Name: Priscilla Hsing   Title: VP & DGM TAIWAN COOPERATIVE BANK, SEATTLE
BRANCH, as a Lender By  

/s/ Ming Chih Chen

  Name: Ming Chih Chen   Title: VP & General Manager BANK OF TAIWAN, LOS ANGELES
BRANCH, as a Lender By  

/s/ Chwan-Ming Ho

  Name: Chwan-Ming Ho   Title: Vice President & General Manager



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender By  

/s/ Kenneth Pettis

  Name: Kenneth Pettis   Title: SVP By  

/s/ Kitty Sin

  Name: Kitty Sin   Title: SVP CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES
BRANCH, as a Lender By  

/s/ Beverley Chen

  Name: Beverley Chen   Title: VP and General Manager